 



Exhibit 10.1
ASSET PURCHASE AGREEMENT
     THIS ASSET PURCHASE AGREEMENT, dated as of November 30, 2006 (the
“Effective Date”), is made by and among LEAR CORPORATION, a Delaware corporation
(“Lear”), INTERNATIONAL AUTOMOTIVE COMPONENTS GROUP NORTH AMERICA, INC., a
Delaware corporation (the “Company”), WL ROSS & CO. LLC, a Delaware limited
liability company (“WL Ross”), FRANKLIN MUTUAL ADVISERS, LLC (“Franklin”), and
INTERNATIONAL AUTOMOTIVE COMPONENTS GROUP NORTH AMERICA, LLC, a Delaware limited
liability company (“IACNA”). WL Ross, Franklin and IACNA have entered into this
Agreement solely for purposes of agreeing to be bound by the provisions of
Section 6.20 below. Each of Lear and the Company may hereafter be referred to as
a “party” or collectively as “parties.”
RECITALS
     A. The Asset Sellers (as hereinafter defined) and the Sale Companies (as
hereinafter defined) are engaged in the research, development, engineering,
design, manufacturing, distributing, marketing and selling of automotive
interiors components to customers in North America.
     B. The Asset Sellers desire to transfer, sell, convey, assign and deliver
to the Company, and the Company desires to purchase and accept from the Asset
Sellers, the Purchased Assets (as hereinafter defined), and the Stock Sellers
(as hereinafter defined) desire to sell to the Company and the Company desires
to purchase, the Holding Company Shares (as hereinafter defined), in each case,
on the terms and subject to the conditions of this Agreement.
     C. The Asset Sellers desire to assign to the Company, and the Company is
willing to assume, the Specified Liabilities (as hereinafter defined) on the
terms and subject to the conditions of this Agreement.
     D. Lear and the Company desire that the foregoing transactions be completed
on such terms and subject to such conditions and, together with the other, wish
to make certain representations, warranties and covenants in connection
therewith.
AGREEMENT
     Now, therefore, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS
     1.1 Definitions. In addition to the terms defined elsewhere herein, the
following terms, as used herein, have the following meanings when used herein
with initial capital letters:
     “Accounting Firm” means Deloitte & Touche LLP, or such other firm as may be
agreed in writing by the Company and Lear.

1



--------------------------------------------------------------------------------



 



     “Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with the first
Person on or after the date of this Agreement. For the purposes of this
Agreement, “control,” when used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise, and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.
     “Affiliate Loans” means (i) a loan from WL Ross (or one or more of its
Affiliates) to the Company in the principal amount of $33,333,333 on the terms
and conditions set forth in the applicable Promissory Note and (ii) a loan from
Franklin (or one or more of its Affiliates) to the Company in the principal
amount of $16,666,667 on the terms and conditions set forth in the applicable
Promissory Note.
     “Agreement” means this Asset Purchase Agreement, as the same may be amended
from time to time in accordance with the terms hereof.
     “Ancillary Agreements” means (i) the Transition Services Agreement;
(ii) the Promissory Notes; (iii) the Intellectual Property Transfer and License
Agreement; (iv) the LLC Agreement; (v) the Registration Rights Agreement;
(vi) the Supply Agreement; (vii) the Asian Joint Venture Agreement; (viii) the
Facility Leases; and (ix) all other instruments, deeds, assignments,
assumptions, certificates, bills of sale and other agreements entered into by a
Lear Company, WL Ross, Franklin, the Company or IACNA (or any of them or any of
their Affiliates) in connection with the consummation of the transactions
contemplated by this Agreement.
     “Antitrust Laws” means the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended, and the rules and regulations promulgated thereunder, the
Competition Act (Canada), the Mexican Federal Economic Competition Law and
regulations promulgated thereunder and any other statutes, rules, regulations,
orders, decrees, administrative or judicial doctrines or other laws that are
designed to prohibit, restrict or regulate action having the purpose or effect
of monopolization or restraint of trade.
     “Asian Joint Venture” means a limited liability company established to hold
assets directly related to Lear’s existing interiors business with Asian
customers, as more specifically described on Schedule 1.1.1.
     “Asian Joint Venture Agreement” means a limited liability company agreement
between a Subsidiary of Lear, WL Ross and Franklin relating to the Asian Joint
Venture, such agreement to be consistent with the terms set forth on
Schedule 1.1.1.
     “Asset Sellers” means Lear and any of its Affiliates that hold the
Purchased Assets immediately prior to the Closing, including any Subsidiary that
Lear forms prior to the Closing to hold the Purchased Assets in furtherance of
the transactions contemplated by this Agreement.
     “Assumed Employee Liabilities” means all Liabilities arising in the
Ordinary Course of Business for the payment of employee wages or salaries,
bonuses, commissions, vacation pay for the period from the date that is
12 months prior to the Closing Date through the Closing, sick pay, payroll and
employer related withholding and tax and social security obligations, but
excluding any other liabilities or obligations arising under any Benefit Plan.
Purchase Agreement

2



--------------------------------------------------------------------------------



 



     “Balance Sheet” means the unaudited consolidated balance sheet for the
Business, including the Sale Companies, as of the Balance Sheet Date.
     “Balance Sheet Date” means September 30, 2006.
     “Benefit Plans” means any employee benefit plan, program, scheme, policy,
obligation, arrangement or customary practice, whether written or unwritten,
owed, adopted or followed by a Lear Company or any ERISA Affiliate, to provide
benefits to current or former officers, directors, Employees of the Business, or
a Lear Company or ERISA Affiliate in connection with the Business, including
without limitation, an “employee benefit plan” within the meaning of ERISA
Section 3(3), any deferred compensation plan, material fringe benefit plan or
program, bonus or incentive plan, stock option, stock purchase, restricted
stock, stock bonus, phantom stock or stock appreciation plan or arrangement or
stock related award, vacation pay, bonus program, service award, moving expense,
deferred bonus plan, severance plan or arrangement, salary reduction agreement,
change-in-control agreement, employment agreement or consulting agreement,
compensation or separation, whether or not insured or funded, which in all
cases, is sponsored or maintained, contributed to, or required to be contributed
to, by a Lear Company or an ERISA Affiliate for the benefit of, or as to which a
Lear Company or an ERISA Affiliate has any actual or contingent liability with
respect, current or former Employees, officers or directors of the Business or a
Lear Company or an ERISA Affiliate in connection with the Business.
     “Business” means the business and operations comprising Lear’s North
American Interior Systems Division (consisting of instrument panels, headliners,
cockpits, flooring, acoustics, door panels, blow molding and other miscellaneous
automotive plastic parts) as of the Closing Date, but excluding those operations
listed on Schedule 1.1.2 attached hereto.
     “Business Day” means a day that is not a Saturday, Sunday or a day on which
commercial banking institutions located in New York City are authorized or
required to close.
     “Business IP” means any Intellectual Property Right which relates primarily
to the Business.
     “Business IP Agreements” means (i) licenses of Intellectual Property by a
Sale Company to a third party, (ii) licenses of Intellectual Property by any
third party to a Sale Company in connection with the Business, other than
nonexclusive object code licenses of commercially available software,
(iii) agreements between any Sale Company and any third party relating to the
development or use of Intellectual Property or the development or transmission
of data, and (iv) consents, settlements, decrees, orders, injunctions, judgments
or rulings governing the use, validity or enforceability of the Owned
Intellectual Property.
     “Canadian Holding Company” means the Delaware corporation to be formed by
the Lear Companies pursuant to the Reorganization, which, as of the Closing
Date, shall own, directly or indirectly, all of the issued and outstanding
shares or other equity ownership interests of the Canadian Subsidiaries.
     “Canadian Subsidiaries” means the Canadian entities formed pursuant to the
Reorganization to hold, as of the Closing Date, the assets owned by the Current
Canadian Subsidiaries and used primarily in the Business.
     “Closing Net Working Capital” means the Net Working Capital as of the
Closing Date, determined pursuant to the procedures set forth in Section 2.5.
Purchase Agreement

3



--------------------------------------------------------------------------------



 



     “Closing Tooling Net Assets” means the Tooling and Engineering Net Assets
included in the Purchased Assets and the Sale Companies as of the Closing Date.
     “Code” means the U.S. Internal Revenue Code of 1986, as amended.
     “Contracts” means purchase orders, sales agreements, service contracts,
distribution agreements, leases, licenses, product warranty or service
agreements, and other commitments, agreements, and undertakings binding upon a
Person.
     “Current Assets” means all accounts receivable, inventory and prepaid
expenses to non-affiliated third parties, (including all inter-company trade
accounts receivable between two or more Lear Companies (with respect to the
Business), but excluding all other inter-company receivables between two or more
Lear Companies (with respect to the Business)) and excluding the assets
described in clause (i) of the definition of Tooling and Engineering Net Assets.
     “Current Canadian Subsidiaries” means Lear Canada Investments, Ltd., Lear
Corporation Canada, Ltd. and Lear Canada.
     “Current Liabilities” means all accounts payable and accrued expenses
(including all inter-company trade accounts payable between two or more Lear
Companies (with respect to the Business), but excluding all other inter-company
payables between two or more Lear Companies (with respect to the Business)),
excluding all accrued Income Taxes of any Lear Company and Transfer Taxes as
defined in Section 6.14(g) and excluding the liabilities described in clause
(ii) of the definition of Tooling and Engineering Net Assets.
     “Current Mexican Subsidiaries” means Lear Corporation Mexico, S. de R.L. de
C.V., Lear Electrical Systems de Mexico, S. de R.L. de C.V., Consorcio
Industrial Mexicano de Autopartes, S.A. de C.V. and Lear Corporation Silao, S.A.
de C.V.
     “Current Subsidiaries” means the Current Canadian Subsidiaries and the
Current Mexican Subsidiaries.
     “Customer Contract” means all Contracts between a Lear Company and a
customer of the Business in connection with the Business.
     “Employees” means all current and former employees of the Asset Sellers and
the Current Subsidiaries (to the extent employed primarily in connection with
the Business) and all current or former employees of the Sale Companies, other
than the Excluded Employees.
     “ERISA Affiliate” means any Person that, together with the Asset Sellers,
would be treated as a single employer under Section 414 of the Code.
     “Excluded Assets” means the following assets of the Asset Sellers:
     (i) all cash, cash equivalents (including marketable securities), bank
accounts and bank deposits (other than rent deposits in respect of any leasehold
Real Property);
     (ii) all prepaid Income Taxes and claims or rights to refunds for any
Income Taxes for which the relevant Asset Seller either is or may be liable,
together with
Purchase Agreement

4



--------------------------------------------------------------------------------



 



any net operating losses or future tax benefits relating thereto that the
relevant Asset Seller is or may be entitled to;
     (iii) all pension or retirement plan assets of the relevant Asset Seller
under any Benefit Plan of any Lear Company with respect to any Employee;
     (iv) all corporate minute books and stock transfer books, corporate seals,
books of account, financial records, Tax Returns, Tax files and related Tax work
papers and all documents prepared in connection with the transactions
contemplated by this Agreement, whether in hard copy or electronic format
(collectively, the “Excluded Records”), provided that the Company shall receive
copies of the books of accounts and financial records included in the Excluded
Records;
     (v) all rights of the relevant Asset Seller pertaining to any causes of
action, lawsuits, judgments, claims, demands, counterclaims, set-offs or
defenses that the relevant Asset Seller may have with respect to the Retained
Liabilities, any of the Excluded Assets, this Agreement and/or any of the
Ancillary Agreements;
     (vi) the Retained Names, other than the rights to use any such Retained
Name or other right pursuant to the Intellectual Property Transfer and License
Agreement and pursuant to Section 6.15;
     (vii) any equity interest in any Lear Company other than the Sale
Companies;
     (viii) all Intellectual Property Rights owned or licensed by the relevant
Asset Seller other than the Lear Business IP and the Business IP Agreements,
except to the extent set forth in the Intellectual Property Transfer and License
Agreement;
     (ix) all policies of insurance and all proceeds therefrom to the extent
related to any Excluded Liability;
     (x) all assets of the Business sold or otherwise disposed of in the
Ordinary Course of Business during the period from the Effective Date until the
close of business on the Closing Date not in violation of any Asset Seller’s
obligations under this Agreement;
     (xi) all accounts receivable (including all inter-company non-trade
receivables) and prepaid expenses to the extent not reflected in the calculation
of the Closing Net Working Capital;
     (xii) all assets set forth in Schedule 1.1.3; and
     (xiii) all other assets of the relevant Asset Seller that are not primarily
used in the Business and all rights arising from any of those assets.
     “Excluded Employees” means those persons listed in Schedule 1.1.4.
     “Facility Leases” means the lease(s) for the facilities described in
Section 6.18, the material terms of which are set forth on Exhibit A hereto.
Purchase Agreement

5



--------------------------------------------------------------------------------



 



     “Financial Statements” means (i) the Balance Sheet and (ii) the related
unaudited consolidated statements of income for the Business for the nine months
ended on the Balance Sheet Date, attached hereto as Schedule 1.1.5.
     “GAAP” means generally accepted accounting principles, as in effect in the
United States on the date of this Agreement, consistently applied in accordance
with the past practice of the Business.
     “Governmental Authority” means any governmental or regulatory agency,
authority, bureau, commission, department, official or similar body or
instrumentality, or any governmental court, arbitral tribunal or other body
administering dispute resolution or judicial or quasi-judicial authority.
     “Holding Companies” means the Canadian Holding Company and the Mexican
Holding Company.
     “Holding Company Shares” means all of the issued and outstanding shares or
other equity ownership interests of the Mexican Holding Company and the Canadian
Holding Company.
     “Income Taxes” means any Tax imposed on, or measured by, net income or net
worth (including any penalties or interest or other additional amounts imposed
thereon).
     “Income Tax Return” means any return, declaration, report, claim for
refund, information return or other document (including any related or
supporting schedules, statements or information) filed or required to be filed
in connection with the determination, assessment or collection of Income Taxes
of any party or the administration of any Laws or administrative requirements
relating to any Income Taxes.
     “Indebtedness” means indebtedness for borrowed money or capitalized lease
obligations, whether or not pursuant to a written Contract, and all obligations
to guarantee or collateralize any such indebtedness or obligation of any
Affiliate.
     “Intellectual Property Transfer and License Agreement” means the
Intellectual Property Transfer and License Agreement in the form of Exhibit B.
     “Intellectual Property Right” means any trademark, service mark, trade
name, product designation, logo, slogan, invention, patent, trade secret,
copyright, know-how, proprietary design or process, computer software and
database, Internet address or domain name (including any registrations or
applications for registration or renewal of any of the foregoing), research in
progress, or any other similar type of proprietary intellectual property right.
     “IRS” means the U.S. Internal Revenue Service or any successor agency and,
to the extent relevant, the U.S. Department of Treasury.
     “Knowledge of Lear”, or words of similar import, means the actual knowledge
of Roger Jackson, Douglas DelGrosso, Daniel Ninivaggi, Joseph Zimmer, James
Kamsickas, Jeff Vanneste, Earl La Fontaine (with respect to intellectual
property matters) or Bill Brockhaus (as to the Current Mexican Subsidiaries),
collectively.
Purchase Agreement

6



--------------------------------------------------------------------------------



 



     “Knowledge of the Company”, or words of similar import, means the actual
knowledge of Wilbur Ross, Patrick Machir or Stephen Toy, collectively.
     “Law” means any U.S. or non-U.S. federal, state or local statute, law,
rule, regulation, ordinance, code, permit, license, policy or rule of common
law.
     “Lear Business IP” means all Business IP owned or controlled by Lear or any
Lear Affiliate (other than the Sale Companies).
     “Lear Company” means Lear or one of its controlled Affiliates (including,
for the avoidance of doubt, the Sale Companies).
     “Lear IP Agreements” means (a) licenses of Business IP by Lear or any Lear
Affiliate (other than the Sale Companies) to any third party, (b) licenses of
Business IP by any third party to Lear or any Lear Affiliate (other than the
Sale Companies), (c) agreements between Lear or any Lear Affiliate and any third
party relating to the development or use of Business IP, and (d) consents,
settlements, decrees, orders, injunctions, judgments or rulings governing the
use, validity or enforceability of the Lear Business IP.
     “Liability” means any obligation or liability (whether known or unknown,
whether asserted or unasserted, whether absolute or contingent, whether accrued
or unaccrued, whether liquidated or unliquidated, and whether due or to become
due).
     “Lien” means, with respect to any property or asset, any mortgage, lien,
pledge, charge, security interest, encumbrance or other adverse claim of any
kind in respect of such property or asset.
     “LLC Agreement” means the limited liability company agreement of IACNA, the
form of which is attached hereto as Exhibit C.
     “Material Adverse Effect” means one or more events, occurrences,
developments or circumstances that, individually or in the aggregate, has had,
or could reasonably be expected to have, a material adverse effect on the
assets, business, financial condition, prospects or results of operations of the
Business, as applicable (taken as a whole), excluding, in each case, any such
effect resulting from or arising out of (i) changes or conditions generally
affecting the automotive industry in North America or the industry sectors that
include the Business that do not have a disproportionate effect on the Business
relative to the competitors of the Business, (ii) the execution or performance
of this Agreement or the announcement thereof, (iii) changes in financial
markets or changes in the economies of Canada, Mexico or the United States,
(iv) changes arising from or relating to compliance with the terms of this
Agreement, or action taken, or failure to act, to which Lear or the Company, as
applicable, has consented, or (v) changes in Laws after the date hereof.
     “Mexican Holding Company” means the Delaware corporation to be formed by
the Lear Companies pursuant to the Reorganization, which, as of the Closing
Date, shall own, directly or indirectly, all of the issued and outstanding
shares or other equity ownership interests of the Mexican Subsidiaries.
     “Mexican Subsidiaries” means Consorcio Industrial Mexicano de Autopartes,
S.A. de C.V. and/or Lear Corporation Silao, S.A. de C.V. and/or one or more
Mexican entities formed
Purchase Agreement

7



--------------------------------------------------------------------------------



 



pursuant to the Reorganization to hold, as of the Closing Date, the assets owned
by the Current Mexican Subsidiaries and used primarily in the Business.
     “Net Working Capital” means the remainder of (i) the consolidated Current
Assets of the Sale Companies and the Current Assets included in the Purchased
Assets, minus (ii) the consolidated Current Liabilities of the Sale Companies
and the Asset Sellers, excluding any Retained Sale Company Liabilities and
Retained Liabilities.
     “Order” means any judgment, injunction, judicial or administrative order or
decree.
     “Ordinary Course of Business” means, with respect to any Person, the
ordinary course of business of such Person, consistent in all material respects
with such Person’s past practice and custom.
     “Owned Intellectual Property” means Business IP owned by a Sale Company.
     “Permit” means all permits, licenses, franchises and other federal, state,
local and foreign governmental approvals and authorizations.
     “Permitted Lien” means (i) Liens of landlords pursuant to Purchased
Contracts, mechanics’, workmen’s, carriers’ repairmen’s, retention of title or
other like Liens arising or incurred in the Ordinary Course of Business in
respect of obligations that are not overdue or which are being contested in good
faith (provided that such contested obligations are not material in amount),
(ii) statutory liens for Taxes, assessments and other similar governmental
charges that are not overdue or Liens required to maintain or comply with the
terms of any currently active Tax Incentives, (iii) Liens that arise under
zoning, land use and other similar imperfections of title that arise in the
Ordinary Course of Business and that, in the aggregate, do not materially affect
the value, use or marketability of the property subject thereto, (iv) other
Liens on assets that do not materially affect the value, use or marketability of
the assets subject thereto, and (v) Liens created by the Company or IACNA. Any
statutory lien arising under Sections 302 or 4068 of ERISA or Section 412 of the
Code with respect to any Benefit Plan in favor of such plan or PBGC shall not be
a Permitted Lien.
     “Person” means an individual, corporation, partnership, limited liability
company, joint venture, association, trust or other entity or organization or
Governmental Authority.
     “Post-Closing Tax Period” means any Tax period beginning after the Closing
Date.
     “Pre-Closing Tax Period” means any Tax period ending on or before the
Closing Date.
     “Promissory Notes” means the Promissory Notes by the Company to each of WL
Ross and Franklin evidencing their respective Affiliate Loans in the form
attached hereto as Exhibit D.
     “Purchased Assets” means all of each Asset Seller’s right, title and
interest in the assets, properties, rights, contracts, interests, claims and
operations, wherever located, whether tangible or intangible, real or personal,
that are owned by, leased by or in the possession or control of such Asset
Seller and used primarily in the Business, other than the Excluded Assets,
including:
     (i) all raw materials and inventories, wherever located, owned or
maintained by the relevant Asset Seller, including inventories of warehoused
stock,
Purchase Agreement

8



--------------------------------------------------------------------------------



 



finished product, work-in progress, raw and pack materials, stores and supplies
to the extent relating primarily to the Business;
     (ii) the freehold, leasehold and other interests in the real property that
are listed or required to be listed in Schedule 4.14, together with all right,
title and interest of the relevant Asset Seller in all buildings, improvements,
fixtures and other appurtenances thereto (the “Real Property”);
     (iii) the machinery, tooling, equipment, furniture, computers and other
tangible personal property used primarily in the Business;
     (iv) the accounts receivable and prepaid expenses arising out of or
relating primarily to the Business to the extent reflected in the calculation of
the Closing Net Working Capital (including all inter-company trade accounts
receivable between an Asset Seller or a Sale Company and Lear or any of Lear’s
Subsidiaries) and the assets described in clause (i) of the definition of
Tooling and Engineering Net Assets;
     (v) the Customer Contracts and all other contracts of the relevant Asset
Seller relating primarily to the Business, including the Lear IP Agreements (the
“Purchased Contracts”);
     (vi) all Lear Business IP as set forth in the Intellectual Property
Transfer and License Agreement;
     (vii) the goodwill, to the extent generated by and associated with the
Business;
     (viii) the books and records of the relevant Asset Seller relating
primarily to the Business, including the books of account, tax, general,
financial, accounting and personnel records as legally permissible, files,
invoices, client (current and prospective) and supplier lists, business plans,
marketing studies and other written information, other than the Excluded
Records;
     (ix) all Permits relating to, or required for, the Business, to the extent
transferable under their terms and applicable Laws;
     (x) the assets reflected as such in the Financial Statements and any
similar assets acquired between the date thereof and the Closing Date (including
all rent deposits in respect of leasehold Real Property);
     (xi) all proceeds received or receivable by the relevant Asset Seller under
any insurance policy to the extent related to any Assumed Liability;
     (xii) all claims, rights and causes of action that may arise under any
Purchased Contract or the conduct of the Business (other than any claims, rights
and causes of actions to the extent related to a Retained Liability or an
Excluded Asset); and
     (xiii) all other assets of the relevant Asset Seller that are primarily
used in the Business, and all rights arising from any of those assets.
Purchase Agreement

9



--------------------------------------------------------------------------------



 



     “Registered” means issued by, registered with, renewed by or the subject of
a pending application before any Governmental Authority or Internet domain name
register.
     “Registration Rights Agreement” means the registration rights agreement,
the form of which is attached hereto as Exhibit E.
     “Relevant Lear Company” means Lear, each Asset Seller, each Current
Subsidiary and each Stock Seller.
     “Retained Names” means the “Lear” name, all variations, derivations and
graphical representations thereof and all trademarks, service marks, trade
names, or related corporate names and all domain names and Interest addresses
that include the name “Lear.”
     “Sale Companies” means the Holding Companies, the Canadian Subsidiaries and
the Mexican Subsidiaries.
     “Sale Companies Adjustment” means (a) the sum of the cash and cash
equivalents and the amount of inter-company receivables due to the Sale
Companies from Lear or any of Lear’s Subsidiaries at Closing (excluding any such
inter-company accounts receivable that are trade accounts receivable) minus
(b) the amount of inter-company payables due to Lear or any of Lear’s
Subsidiaries from the Sale Companies at Closing (excluding any such
inter-company accounts payable that are trade accounts payable), all as
determined without regard to the Mexican Tax Reimbursement, including the
payments and obligations related thereto.
     “Specified Liabilities” means all Liabilities of the Asset Sellers or the
Sale Companies, as the case may be, arising out of or relating to the ownership
of the Purchased Assets (in the case of the Asset Sellers) or the operation of
the Business prior to or following the Closing in the following categories of
Liabilities: product warranty, product liability, litigation and environmental,
excluding, however, any Liabilities (i) arising from criminal acts by or
attributable to Lear or any of its Affiliates or (ii) incurred other than in the
Ordinary Course of Business of the applicable Lear Company.
     “Stock Sellers” means the Lear Companies that hold the Holding Company
Shares immediately prior to the Closing.
     “Subsidiary” means, with respect to any Person, (i) any corporation 50% or
more of whose stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation have or might have voting power by reason of the happening of
any contingency) is at the time owned by such Person, directly or indirectly
through Subsidiaries, and (ii) any partnership, limited liability company,
association, joint venture, trust or other entity in which such Person, directly
or indirectly through Subsidiaries, is either a general partner, has a 50% or
greater equity interest at the time or otherwise owns a controlling interest.
     “Subsidiary Shares” means all of the issued and outstanding shares or other
equity ownership interests in the Mexican Subsidiaries and the Canadian
Subsidiaries.
     “Supply Agreement” means one or more supply agreements between Lear and the
Company, the material terms of which are summarized in Exhibit F attached
hereto.
Purchase Agreement

10



--------------------------------------------------------------------------------



 



     “Target Net Working Capital” means $48.5 Million.
     “Target Tooling Net Assets” means $110 Million.
     “Tax” means (i) any foreign, United States federal, state or local net
income, alternative or add-on minimum tax, gross income, gross receipts, sales,
use, ad valorem, value added, transfer, franchise, profits, license,
withholding, payroll, employment, excise, severance, stamp, occupation, premium,
property, environmental or windfall profit tax, custom, duty or other tax,
governmental fee or other like assessment or charge of any kind whatsoever,
together with any interest, penalty, addition to tax or additional amount
imposed by any Law or Taxing Authority, whether disputed or not, (ii) any
liability for the payment of any amounts of any of the foregoing as a result of
being a member of an affiliated, consolidated, combined, unitary or similar
group, or being a party to any agreement or arrangement whereby liability for
payment of such amounts was determined or taken into account with reference to
the liability of any other Person, (iii) any liability for the payment of any
amounts as a result of being a party to any tax sharing agreements or
arrangements (whether or not written) or with respect to the payment of any
amounts of any of the foregoing as a result of any express or implied obligation
to indemnify any other Person, and (iv) any liability for the payment of any of
the foregoing types as a successor or transferee.
     “Taxing Authority” means any Governmental Authority responsible for the
imposition, administration or collection of any Tax.
     “Third-Party Claim” means any claim, demand, action, suit or proceeding
made or brought by any Person who or which is not a party to this Agreement or
who or which is not an Affiliate of any party to this Agreement.
     “Tooling and Engineering Net Assets” means (i) engineering and tooling
costs that are lump sum payable by the customer and capitalized engineering and
tooling costs and gains that will be amortized following the date of
determination, less (ii) divisional accounts payable related to the Business
recorded at the Dearborn, Michigan Division Office.
     “Transaction Documents” means this Agreement and the Ancillary Agreements.
     “Transition Services Agreement” means the transition services agreement,
the form of which is attached hereto as Exhibit G.
     “Transferred Employees” means those Employees (including those on
short-term disability or long-term disability) who immediately prior to the
Closing Date are employed by the Sale Companies, other than Excluded Employees.
     1.2 Other Defined Terms. In addition, the following terms used herein with
initial capital letters will have the meanings specified on the following pages:

         
AAA
    60  
Acquisition Proposal
    41  
Assumed Liabilities
    13  
Business Day
    61  
Business Permits
    27  
Canadian Commissioner
    17  
Canadian Competition Act
    17  

Purchase Agreement

11



--------------------------------------------------------------------------------



 



         
Check the Box Election
    44  
Closing
    19  
Closing Date
    19  
Company
    1  
Company Indemnified Party
    56  
Damages
    56  
Direct Claim
    57  
Dispute
    59  
Dispute Notice
    16  
Effective Date
    1  
Employee Benefit Plans
    50  
Environmental Laws
    28  
Estimated Closing Tooling Net Assets
    16  
Excluded Records
    5  
Foreign Company Plan
    51  
Franklin
    1  
Hired Employees
    52  
IACNA
    1  
Indemnified Party
    56  
Indemnifying Party
    56  
Initial Valuation Report
    15  
IRCA
    30  
ISD Sale
    41  
Lear
    1  
Lear Calculation
    16  
Lear Change in Control Transaction
    41  
Lear Indemnified Party
    56  
Lear Material Contract
    25  
Lear Significant Customers
    31  
Lear Significant Suppliers
    31  
Mexican Tax Reimbursement
    43  
Non-Compliance Event
    46  
Post-Closing Straddle Period
    43  
Pre-Closing Period Tax Matter
    45  
Pre-Closing Straddle Period
    43  
Property Agreements
    27  
Purchase Price
    15  
Real Property
    8  
Records
    39  
Reorganization
    49  
Retained Liabilities
    13  
Retained Sale Company Liabilities
    15  
Straddle Period
    43  
Straddle Period Tax Matter
    45  
Tax Incentives
    44  
Termination Date
    20  
Transfer
    13  
Transfer Taxes
    44  
U.S. Company Employees
    52  
U.S. Employee Benefit Plans
    52  
WARN
    30  
WC Resolution Period
    16  

Purchase Agreement

12



--------------------------------------------------------------------------------



 



ARTICLE II
TRANSFER OF ASSETS AND SALE COMPANIES
     2.1 Purchased Assets.
          (a) Upon the terms and subject to the conditions of this Agreement, at
the Closing, Lear will and will cause each other Asset Seller to sell, transfer,
convey, assign and deliver (“Transfer”) and the Company will purchase and
accept, free and clear of Liens (other than Permitted Liens) all of such Asset
Seller’s right, title and interest in the Purchased Assets.
          (b) In confirmation of the foregoing sale, assignment and transfer,
Lear will, and will cause the other Asset Sellers to, and the Company will,
execute and deliver at the Closing such bills of sale and other instruments of
assignment and transfer as the Company or Lear may reasonably deem necessary or
desirable.
          (c) Notwithstanding anything to the contrary in this Agreement, the
Excluded Assets are being retained by the Asset Sellers and will not be included
in the Purchased Assets.
     2.2 Liabilities Assumed by the Company.
          (a) At the Closing, the Company will assume as of the Closing Date,
and will subsequently pay, honor and discharge when due and payable and
otherwise in accordance with their terms, all of the following Liabilities of
the Asset Sellers (other than any such Liabilities which are specifically set
forth in Section 2.2(b)) (collectively, the “Assumed Liabilities”):
          (i) all Current Liabilities of the Asset Sellers, to the extent
included in the calculation of the Closing Net Working Capital;
          (ii) all Specified Liabilities of the Asset Sellers;
          (iii) all Liabilities of the Asset Sellers under the executory portion
of the Purchased Contracts, excluding (A) any of such Purchased Contracts that
contain a non-competition, exclusivity or similar restrictive covenant limiting
the rights of an Asset Seller to fully conduct any business or activity after
the Closing (other than any such Purchased Contracts that contain such
restrictions related to product development activities) and (B) Liabilities
arising from the breach of any such Purchased Contracts prior to the Closing;
          (iv) all Assumed Employee Liabilities of the Asset Sellers relating to
Hired Employees;
          (v) all Liabilities for Transfer Taxes of the Asset Sellers to the
extent set forth in Section 6.14; and
          (vi) all divisional accounts payable related to the Business to the
extent included in the calculation of Tooling and Engineering Net Assets.
          (b) Except for the Assumed Liabilities specifically identified in
Section 2.2, each Asset Seller shall retain and subsequently pay, honor and
discharge when due and

 



--------------------------------------------------------------------------------



 



payable all other Liabilities of such Asset Seller (the “Retained Liabilities”),
including the following Liabilities:
          (i) all Liabilities of such Asset Seller to the extent attributable to
any of the Excluded Assets (irrespective of whether such obligations or
liabilities arise before, on or after the Closing Date);
          (ii) all Liabilities of such Asset Seller with respect to any employee
of such Asset Seller who is not a Hired Employee;
          (iii) all Liabilities for any legal, accounting, investment banking,
brokerage or similar fees or expenses incurred by such Asset Seller or any of
its Affiliates in connection with the transactions contemplated by this
Agreement;
          (iv) all Liabilities of such Asset Seller relating to, resulting from
or arising out of the failure of such Asset Seller to perform or discharge any
of its agreements contained in this Agreement;
          (v) all Liabilities for Income Taxes of such Asset Seller to the
extent arising out of the conduct of the Business prior to and including the
Closing;
          (vi) all Liabilities of such Asset Seller under any Contracts to the
extent not assumed under Section 2.2(a)(iii);
          (vii) all Liabilities of such Asset Seller incurred by or accruing to
such Asset Seller after the Closing Date that is not an Assumed Liability;
          (viii) all Liabilities of such Asset Seller that were required to be
reflected on the Balance Sheet under GAAP and were not so reflected;
          (ix) all Indebtedness of such Asset Seller; and
          (x) all Liabilities arising under any Benefit Plan.
          (c) In furtherance of the foregoing, the Company will execute and
deliver at the Closing all instruments of assumption as Lear may reasonably deem
necessary or desirable to evidence the assumption by the Company of the Assumed
Liabilities.
          (d) To the extent, if any, that any Liability might be partly an
Assumed Liability and partly a Retained Liability, the apportionment of such
liability or obligation will be determined pursuant to GAAP. Nothing set forth
in the foregoing sentence will be deemed to affect, modify, supplement or
otherwise change the definitions of Assumed Liabilities and Retained Liabilities
set forth in this Agreement.
     2.3 Transfer of Holding Company Shares; Retention of Sale Company
Liabilities.
          (a) Upon the terms and subject to the conditions of this Agreement, at
the Closing, Lear will cause the Stock Sellers to Transfer, and the Company will
purchase, all of the Holding Company Shares, free and clear from all Liens.

 



--------------------------------------------------------------------------------



 



          (b) Immediately prior to the Closing, Lear will cause each Stock
Seller to assume as of immediately prior to the Closing, and will cause each of
them to subsequently pay, honor and discharge when due and payable and otherwise
in accordance with their terms, all Liabilities of the Sale Companies owned,
directly or indirectly, by it other than:
          (i) all Current Liabilities of such Sale Company, to the extent
included in the calculation of the Closing Net Working Capital;
          (ii) all Specified Liabilities of such Sale Company;
          (iii) all Liabilities of such Sale Company under the executory portion
of the customer and other Contracts of such Sale Company relating primarily to
the Business, excluding (A) any of such Contracts that contain a
non-competition, exclusivity or similar restrictive covenant limiting the rights
of such Sale Company, the Company or any of its Affiliates to fully conduct any
business or activity after the Closing (other than any such Contracts that
contain such restrictions related to product development activities) and
(B) Liabilities arising from the breach of any such Contract prior to the
Closing;
          (iv) all Assumed Employee Liabilities of such Sale Company relating to
Transferred Employees; and
          (v) all Tax Liabilities of such Sale Company other than Tax
Liabilities for which a Lear Company is specifically liable pursuant to
Section 6.14.
          (c) In furtherance of the foregoing, the Stock Sellers and the Sale
Companies will execute and deliver at the Closing all instruments of assignment
and assumption as the Company or Lear may reasonably deem necessary or desirable
to evidence the assumption by the Stock Sellers of the Retained Sale Company
Liabilities.
          (d) The Liabilities assumed by the Stock Sellers pursuant to
Section 2.3(b) are referred to herein as the “Retained Sale Company
Liabilities”.
     2.4 Consideration.
          (a) In consideration of the Transfer of the Purchased Assets and the
Holding Company Shares to the Company at Closing, the Company shall (i) pay Lear
$300,000 (the “Cash Consideration”) and (ii) assume the Assumed Liabilities
(together with the Cash Consideration, the “Purchase Price”). The parties hereto
further acknowledge and agree that Lear may be required to fund up to $25
Million in cash as additional Purchased Assets based on the financial
performance of the Business in 2007 as separately agreed to by the parties.
          (b) In accordance with Section 1060 of the Code and the regulations
thereunder, the consideration hereunder shall be allocated among the Purchased
Assets and the Holding Company Shares as agreed to by the parties prior to
Closing and attached hereto as Schedule 2.4. In furtherance of the foregoing,
Lear will deliver to the Company a proposed allocation and supporting valuation
report (the “Initial Valuation Report”) no later than 60 days after the date
hereof, and the Company will provide any comments, questions or objections with
respect thereto no later than 20 days after the delivery of the Initial
Valuation Report, provided that the deadline for delivery of the Initial
Valuation Report may be extended in 15-day increments with the Company’s prior
written consent, not to be unreasonably withheld or

 



--------------------------------------------------------------------------------



 



delayed. The parties will thereafter cooperate diligently and in good faith to
promptly resolve any disputes and agree upon Schedule 2.4. The parties, in
connection with their respective U.S. federal, state, and local tax returns and
other filings, agree not to take any position inconsistent with such purchase
price allocation for Tax reporting purposes. Any adjustment to the purchase
price shall be allocated as provided by Treasury Regulation Section 1.1060-1(c).
     2.5 Closing Net Working Capital.
          (a) Notwithstanding anything to the contrary in Section 6.1 or the
definitions of Purchased Assets and Assumed Liabilities, the parties by mutual
agreement shall prior to the Closing (i) cause the Asset Sellers to exclude
certain accounts receivable from the Purchased Assets or the Sale Companies to
distribute certain accounts receivable to another Lear Company or (ii) cause the
Asset Sellers to exclude certain accounts payable from the Assumed Liabilities
or the Sale Companies to distribute certain accounts payable to another Lear
Company, in any case, in furtherance of trying to provide Closing Net Working
Capital to the Company at Closing that is as close as practicable to the Target
Net Working Capital.
          (b) No less than five Business Days prior to the Closing, Lear shall
deliver to the Company a written statement setting forth in detail Lear’s good
faith estimate of the Closing Net Working Capital, taking into account any
actions of the Lear Companies pursuant to Section 2.5(a), and Lear’s good faith
estimate of the Closing Tooling Net Assets (the “Estimated Closing Tooling Net
Assets”). If the Estimated Closing Tooling Net Assets is greater than $130
Million based on changes in the actual collection or payment of amounts from the
forecast existing as of the date of this Agreement, the parties shall consult
with one another in good faith to determine whether any withholding of
receivables by Lear from the Purchased Assets is appropriate under the
circumstances.
          (c) Lear shall deliver to the Company, no later than 60 days after the
Closing Date, Lear’s calculation of the Closing Net Working Capital and the
Closing Tooling Net Assets (the “Lear Calculation”).
          (d) Lear’s calculation of the Closing Net Working Capital and the
Closing Tooling Net Assets shall be (A) prepared in good faith and based upon
reasonable assumptions, and (B) consistent with GAAP and the accounting
practices set forth in Schedule 2.5, which were used in the preparation of the
Financial Statements.
          (e) If the Company disagrees with the Lear Calculation, the Company
shall provide written notice (a “Dispute Notice”) to Lear of its objection(s) to
such calculation. If the Company does not provide a Dispute Notice within
30 days after Lear’s delivery of the Lear Calculation, the Closing Net Working
Capital and the Closing Tooling Net Assets set forth therein shall be deemed the
finally determined Closing Net Working Capital and the Closing Tooling Net
Assets. If the Company delivers a Dispute Notice, Lear and the Company will use
good faith efforts during the 30 day period after the delivery of such Dispute
Notice (the “WC Resolution Period”) to seek to resolve the differences set forth
therein. If Lear and the Company cannot reach written agreement during the WC
Resolution Period, their disagreements, limited to those issues still in
dispute, will be submitted by the parties for determination by the Accounting
Firm.
          (f) During the period beginning on the date hereof and ending upon the
final determination of the Closing Net Working Capital and the Closing Tooling
Net Assets (including the WC Resolution Period, if necessary), the parties will
provide to each other such reasonable

 



--------------------------------------------------------------------------------



 



access to financial and other information of the Business, the Lear Companies
and the Sale Companies as it may request in good faith to assess the Closing Net
Working Capital and the Closing Tooling Net Assets.
          (g) Lear and the Company shall use their reasonable best efforts to
cause the Accounting Firm to submit its written statement of its adjudication of
the disputes between Lear and the Company within 10 days after submission of the
matter to the Accounting Firm. The determination of the Accounting Firm shall
constitute an arbitral award that is final, binding and unappealable and upon
which a judgment may be entered by any court having jurisdiction thereof. In
acting hereunder, the Accounting Firm shall be entitled to the privileges and
immunities of arbitrators.
          (h) If the finally determined Closing Net Working Capital is less than
$47.5 Million, Lear shall make a cash payment to the Company in the amount by
which the finally determined Closing Net Working Capital is less than $47.5
Million. If the finally determined Closing Net Working Capital is greater than
$49.5 Million, the Company shall make a cash payment to Lear in the amount by
which the finally determined Closing Net Working Capital is greater than $49.5
Million. If the finally determined Closing Net Working Capital is equal to or
greater than $47.5 Million and less than or equal to $49.5 Million, no payment
shall be required by either party.
          (i) If the finally determined Closing Tooling Net Assets is less than
the Target Tooling Net Assets, Lear shall make a payment to the Company in the
amount by which the finally determined Closing Tooling Net Assets is less than
the Target Tooling Net Assets either by (i) delivering a cash payment to the
Company equal to such amount, (ii) crediting the amount due against accounts
receivable from the Company to the Lear Companies, (iii) retaining accounts
payable related to the Tooling and Engineering Net Assets in such amount or
(iv) any combination of the foregoing.
          (j) Any payments required to be made pursuant to Sections 2.5(h) and
2.5(i) shall be netted against each other and any resulting amount payable,
shall be made within five Business Days after the date of the final
determination of the Closing Net Working Capital and Closing Tooling Net Assets
by wire transfer of immediately available funds to an account specified by the
recipient or delivery of a credit memo, as applicable.
          (k) Any amounts paid or credited pursuant to this Section 2.5 shall
for Income Tax purposes be treated as an adjustment to the purchase price and
shall be allocated among the Purchased Assets and the Holding Company Shares as
provided by Treasury Regulation Section 1.1060-1(c).
ARTICLE III
THE CLOSING
     3.1 Conditions Precedent to Obligations of the Company. The obligations of
the Company under this Agreement to consummate the transactions contemplated
hereby will be subject to the satisfaction, at or prior to the Closing, of the
following conditions, any one or more of which may be waived at the option of
the Company:
          (a) Regulatory Approvals. Subject to Section 6.5(d), the applicable
waiting period, if any, under the Antitrust Laws shall have expired or been
waived or terminated, and all

 



--------------------------------------------------------------------------------



 



other required regulatory approvals shall have been received, including (i) in
respect of the European Union, (A) a decision by the European commission under
the ECMR that the European Commission has decided not to oppose the proposed
concentration and has declared it to be compatible with the common market, or
(B) the time limit (including any applicable extensions) for the taking by the
European Commission of a decision under Article 6(1) of the ECMR having passed
with no such decision having been taken and (ii) in respect of Canada, the
Commissioner of Competition (the “Canadian Commissioner”) appointed under the
Competition Act (Canada) (the “Canadian Competition Act”) shall have (A) issued
an advance ruling certificate under Section 102 of the Canadian Competition Act,
or (B) advised the Company in writing that the Canadian Commissioner has
determined not to file an application for an order under Part VIII of the
Canadian Competition Act, and any terms and conditions attached to such advice
shall be acceptable to the Company.
          (b) No Misrepresentation or Breach. (i) There shall have been no
material breach by Lear in the performance of any of the covenants herein to be
performed by it in whole or in part prior to the Closing, (ii) the
representations and warranties of Lear contained in this Agreement shall be true
and correct on the Closing Date as if made anew on the Closing Date (except for
representations or warranties made as of a specified date, which shall be true
and correct as of the specified date), except for changes therein specifically
permitted by this Agreement or resulting from any transaction expressly
consented to in writing by the Company and other than breaches of
representations and warranties which, individually or in the aggregate, are not
reasonably likely to have a Material Adverse Effect, and (iii) Lear shall have
delivered to the Company a certificate certifying each of the foregoing, dated
the Closing Date and signed by one of its executive officers to the foregoing
effect.
          (c) Ancillary Agreements. Each of the Ancillary Agreements shall have
been executed and delivered by the parties thereto (other than the Company and
its Affiliates).
          (d) Certain Consents. The Lear Companies shall have obtained the
consents, waivers or approvals set forth in Schedule 3.1(d) which consents shall
not impose any conditions adverse to the Company or a Sale Company or any terms
or conditions that are less favorable than those applicable immediately prior to
the Closing) and the Company shall have received all Permits material to the
operation of the Business; provided, that in the event of the failure to obtain
any such consents or Permits, the parties shall work in good faith to negotiate
alternative arrangements (including pursuant to Section 6.10(b)) that provide
the Company or the applicable Sale Company with substantially the same benefits
or authorizations, without imposing any additional material costs or risks, in
order to satisfy this condition to Closing.
          (e) Liens. The Company shall have received evidence reasonably
satisfactory to it that the Purchased Assets and the Holding Company Shares at
the Closing will be Transferred to the Company, free and clear of all Liens
other than, in the case of the Purchased Assets, Permitted Liens.
          (f) Litigation. No Order shall have been issued by any court of
competent jurisdiction and be in effect which restrains or prohibits any
material transaction contemplated by this Agreement.
          (g) Business Condition. There shall not have occurred program
terminations as a result of the transactions contemplated by this Agreement that
individually or in the aggregate have had or could reasonably be expected to
have a Material Adverse Effect.

 



--------------------------------------------------------------------------------



 



          (h) Material Adverse Effect. There shall have been no Material Adverse
Effect since the Balance Sheet Date.
          (i) Reorganization. Lear shall have completed the Reorganization as
set forth in Section 6.21.
          (j) Tooling Net Assets. The Estimated Closing Tooling Net Assets shall
be no less than $110 Million, provided, however, that if Estimated Closing
Tooling Net Assets is less than $110 Million, Lear shall have the option (but
not the obligation) to cure such deficiency by making a payment to the Company
in the amount by which the Estimated Closing Tooling Net Assets is less than
$110 Million, either by (i) delivering a cash payment to the Company equal to
such shortfall, (ii) crediting an amount equal to the shortfall against accounts
receivable from the Company to the Lear Companies, (iii) retaining accounts
payable related to the Tooling and Engineering Net Assets in an amount equal to
the shortfall, or (iv) any combination of the foregoing.
     3.2 Conditions Precedent to Obligations of Lear. The obligations of Lear
under this Agreement to consummate the transactions contemplated hereby will be
subject to the satisfaction, at or prior to the Closing, of the following
conditions, any one or more of which may be waived at the option of Lear:
          (a) Regulatory Approvals. The condition set forth in Section 3.1(a)
shall have been satisfied.
          (b) No Misrepresentation or Breach. (i) There shall have been no
material breach by the Company in the performance of any of the covenants herein
to be performed by it in whole or in part prior to the Closing, (ii) the
representations and warranties of the Company contained in this Agreement shall
be true and correct as of the Closing Date as if made anew on the Closing Date
(except for representations or warranties made as of a specified date, which
shall be true and correct as of the specified date), except for changes therein
specifically permitted by this Agreement or resulting from any transaction
expressly consented to in writing by Lear and other than breaches of
representations and warranties which, individually or in the aggregate, are not
reasonably likely to have a material adverse effect on the Company’s ability to
consummate the transactions contemplated hereby, and (iii) the Company shall
have delivered to Lear a certificate certifying each of the foregoing, dated the
Closing Date and signed by one of its executive officers to the foregoing
effect.
          (c) Ancillary Agreements. Each of the Ancillary Agreements shall have
been executed and delivered by the parties thereto (other than Lear and its
Affiliates).
          (d) Litigation. No Order shall have been issued by any court of
competent jurisdiction and be in effect which restrains or prohibits any
material transaction contemplated by this Agreement.
          (e) Related Transactions. Each of IACNA, WL Ross and Franklin shall
have performed its obligations under Section 6.20 hereof.
          (f) PBGC Consent. Lear shall have received the consent of the PBGC to
the treatment of its pension plans in connection with the transaction
contemplated hereby, which consent shall not impose any conditions materially
adverse to Lear.

 



--------------------------------------------------------------------------------



 



     3.3 The Closing. Subject to the fulfillment or waiver of the conditions
precedent specified in Sections 3.1 and 3.2, the consummation of the
transactions contemplated hereby (the “Closing”) will take place on the fifth
business day after the conditions set forth in Sections 3.1(a), 3.1(d), 3.1(e),
3.1(i) and 3.2(a) have been satisfied or such other date as the parties agree in
writing to be the date of the closing (the “Closing Date”). The Closing will
take place at 10:00 A.M., Eastern Time, at the New York office of Jones Day, or
by the exchange of documents and instruments by mail, courier, fax, wire
transfer or other electronic communication to the extent mutually acceptable to
the parties hereto. Notwithstanding any other provision hereof, the Closing will
be deemed effective for accounting and tax purposes as of 12:01 a.m. (Eastern
Time) on the Closing Date.
     3.4 Deliveries by Lear. At the Closing, Lear shall deliver, or cause to be
delivered, to the Company such documents and instruments as may be reasonably
required to consummate the transactions contemplated by the Transaction
Documents and to comply with the terms thereof.
     3.5 Deliveries by the Company. At the Closing, the Company will:
          (a) deliver to Lear the Cash Consideration;
          (b) deliver to Lear an assumption agreement assuming and agreeing to
assume, pay and perform all Assumed Liabilities, in form and substance
reasonably acceptable to Lear; and
          (c) issue, deliver or cause to be delivered to Lear, such other
documents and instruments as may be reasonably required to consummate the
transactions contemplated by the Transaction Documents and to comply with the
terms thereof.
     3.6 Termination. Notwithstanding anything contained in this Agreement to
the contrary, this Agreement may be terminated at any time prior to the Closing:
          (a) By the mutual written consent of the Company and Lear;
          (b) By either the Company or Lear if the Closing shall not have
occurred on or before April 15, 2007 (“Termination Date”), provided, however,
that the right to terminate this Agreement pursuant to this Section 3.6(b) will
not be available to any party whose breach of any provision of this Agreement
results in the failure of the Closing to occur by such time; provided, further,
that, if any of the conditions to Closing set forth in Sections 3.1(a), 3.1(d),
3.1(e), 3.1(g) or 3.2(a) remains unsatisfied or not waived and if all other
conditions to the respective obligations of the parties to close hereunder that
are capable of being fulfilled by the Termination Date shall have been so
fulfilled or waived, then no party may terminate this Agreement prior to May 31,
2007; or
          (c) By either the Company or Lear if there shall have been entered a
final, nonappealable order or injunction of any Governmental Authority
restraining or prohibiting the consummation of the Closing; or
          (d) By the Company if Lear shall have (i) failed to perform any
obligation or to comply with any agreement or covenant applicable to it under
this Agreement or (ii) breached any of its representations or warranties, in
each case if the failure or breach is not curable prior

 



--------------------------------------------------------------------------------



 



to the Termination Date such that the condition in Section 3.1(b) could not be
satisfied prior to the Termination Date; or
          (e) By Lear if any of IACNA, the Company, WL Ross or Franklin shall
have (i) failed to perform any obligation or comply with any agreement or
covenant applicable to it under this Agreement or the Ancillary Agreements or
(ii) breached any of its representations or warranties, in each case if the
failure or breach is not curable prior to the Termination Date such that the
condition in Section 3.2(b) could not be satisfied prior to the Termination
Date.
     In the event of the termination of this Agreement under this Section 3.6,
each party hereto will pay all of its own fees and expenses. There will be no
further liability hereunder on the part of any party hereto if this Agreement is
so terminated, except by reason of a prior breach of Section 6.5 (Reasonable
Best Efforts) or a breach of Section 6.17 (Confidential Nature of Information),
which shall survive any termination of this Agreement.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF LEAR
     Lear represents and warrants to the Company as set forth below.
     4.1 Corporate Existence and Power. (a) Lear is, and each Sale Company and
each Relevant Lear Company will be as of the Closing, duly incorporated or
organized (as applicable), validly existing and in good standing under the laws
of its jurisdiction of incorporation or organization (as applicable). Each Sale
Company and each Relevant Lear Company in existence on the date hereof has, and
each Sale Company and each Relevant Lear Company will have as of the Closing,
all necessary power and all material governmental licenses, authorizations,
Permits, consents and approvals required to carry on its business.
          (b) On the date hereof and immediately following the Closing: (i) the
fair value of the assets of Lear (individually and on a consolidated basis with
its Subsidiaries) exceeds its debts and liabilities, subordinated, contingent or
otherwise; (ii) the present fair saleable value of the property of Lear
(individually and on a consolidated basis with its Subsidiaries) is greater than
the amount that will be required to pay the probable liability of its debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (iii) Lear (individually and on a
consolidated basis with its Subsidiaries) is able to pay its debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) Lear (individually and on a
consolidated basis with its Subsidiaries) does not have unreasonably small
capital with which to conduct the business in which it is engaged as such
business is now conducted and is proposed to be conducted following the date
hereof.
     4.2 Corporate Authorization; Enforceability. The execution, delivery and
performance by each Relevant Lear Company and each Sale Company of each of the
Transaction Documents to which it will be a party at the Closing are, or will be
at the Closing, within its powers and have been, or will be at the Closing, duly
authorized and no other corporate or company (as applicable) action on the part
of any Relevant Lear Company or any Sale Company is or will be necessary to
authorize any of the Transaction Documents to which it will be a party at the
Closing. Each of the Transaction Documents to which any Relevant Lear Company or
any Sale Company will be a party at the Closing will have been, as of the
Closing, duly executed and delivered by each such party. Assuming the due
execution and delivery by

 



--------------------------------------------------------------------------------



 



the other party or parties thereto of the Transaction Documents to which any
Relevant Lear Company or any Sale Company will be a party at the Closing, each
Transaction Document to which any Relevant Lear Company or any Sale Company will
be a party at the Closing will constitute valid and binding agreements of such
party, enforceable against it in accordance with their terms except to the
extent that their enforceability may be subject to applicable bankruptcy,
insolvency, reorganization, moratorium and similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles.
     4.3 Books and Records. All accounts, books, ledgers and other records
material to the Business of whatsoever kind have been properly and accurately
kept in all material respects and are complete in all material respects, and
there are no material inaccuracies or discrepancies of any kind contained or
reflected therein.
     4.4 Ownership of Sale Companies; Subsidiaries.
          (a) As of the Closing, the Holding Companies will be the direct or
indirect holder of all of the Subsidiary Shares and will have sole voting and
dispositive power over such Subsidiary Shares, all of which will have been
issued in proper legal form and will be fully paid or credited as fully paid. As
of the Closing, the Subsidiary Shares will constitute all of the issued and
outstanding shares or other equity securities (or local equivalent) in the
capital of the Mexican Subsidiaries and the Canadian Subsidiaries and there will
be no options, warrants, conversion rights, subscriptions, or agreements or
rights of any kind (other than pursuant to this Agreement) to subscribe for or
purchase, or commitments to issue (either formal or informal, firm or
contingent), any shares, stock or other securities of any of the Mexican
Subsidiaries or the Canadian Subsidiaries. None of the Mexican Subsidiaries or
the Canadian Subsidiaries legally or beneficially owns any equity interest in
any Person other than another Mexican Subsidiary or Canadian Subsidiary, as
applicable.
          (b) As of the Closing, the Stock Sellers will own and will be the
direct, sole holders of all of the Holding Company Shares and will have sole
voting and dispositive power over such Holding Company Shares, all of which will
have been issued in proper legal form and will be fully paid or credited as
fully paid. As of the Closing, the Holding Company Shares will constitute all of
the issued and outstanding shares or other equity securities (or local
equivalent) in the capital of the Mexican Holding Company and the Canadian
Holding Company and, as of the Closing, there will be no options, warrants,
conversion rights, subscriptions, or agreements or rights of any kind (other
than pursuant to this Agreement) to subscribe for or purchase, or commitments to
issue (either formal or informal, firm or contingent), any shares, stock or
other securities of any of the Mexican Holding Company or the Canadian Holding
Company. Neither the Mexican Holding Company nor the Canadian Holding Company
will, as of Closing, legally or beneficially own any equity interest in any
Person other than another Mexican Subsidiary or Canadian Subsidiary, as
applicable.
     4.5 Non-Contravention; Consents. The execution, delivery and performance by
Lear of this Agreement and the execution, delivery and performance by each other
Relevant Lear Company and each Sale Company of each Transaction Document to
which it will be a party at the Closing do not and will not at the Closing
(a) violate the certificate of incorporation, organization or formation or
bylaws or other equivalent governing document of any such Person, (b) violate in
any material respect any applicable Law or Order, (c) except as set forth in
Section 3.1(a) or on Schedule 4.5, require any filing with or Permit, consent or
approval of, or the giving of any notice to, any Person, (d) result in a
violation or breach of, conflict with, constitute (with or without due notice or
lapse of time or both) a default under, or give rise to any

 



--------------------------------------------------------------------------------



 



right of termination, cancellation or acceleration of any right or obligation of
any Relevant Lear Company or any Sale Company or to a loss of any benefit to
which it is entitled under, any Lear Material Contract or Permit or (e) result
in the creation or imposition of any material Lien on any of its assets except
for Permitted Liens and such of the foregoing as are listed or described in
Schedule 4.5 and except in the case of clause (c) above, for any such filings,
Permits, consents, approvals or notices the failure to obtain or make would not
be material to the Business.
4.6 Tax Matters. Except as disclosed in Schedule 4.6,
          (a) All material Tax Returns required to be filed with any Taxing
Authority with respect to any Pre-Closing Tax Period by or on behalf of any of
the Sale Companies, to the extent required to be filed on or before the Closing
Date, have been filed when due in accordance with all applicable Laws.
          (b) All such Tax Returns with respect to Pre-Closing Tax Periods are
correct and complete in all material respects. None of the Sale Companies is
currently a beneficiary of any extension of time within which to file any Tax
Return.
          (c) No Tax Return of any of the Sale Companies with respect to any
Pre-Closing Tax Period is currently under an audit by any Taxing Authority.
          (d) None of the Sale Companies has any Tax liabilities (whether due or
to become due) with respect to the income, property and operations of such Sale
Companies, except for Tax liabilities reflected on the Balance Sheet or that
have arisen after the date of the Balance Sheet in the Ordinary Course of
Business.
          (e) All Taxes owed by any of the Sale Companies (whether or not shown
as due and payable on any Tax Return) have been timely paid or withheld and
remitted to the appropriate Taxing Authority.
          (f) None of the Sale Companies has granted or has had granted on its
behalf any extension or waiver of the statute of limitations period applicable
to any Tax Return, which period (after giving effect to such extension or
waiver) has not yet expired.
          (g) There is no proceeding now pending or, to the Knowledge of Lear,
threatened against or with respect to any of the Sale Companies in respect of
any Tax of which Lear or the Sale Companies has received written notice.
          (h) There are no Liens for Taxes upon the assets or properties of any
of the Sale Companies, except for statutory liens for current Taxes, assessments
or other governmental charges not yet delinquent or the amount or validity of
which is being contested in good faith by appropriate proceedings.
          (i) None of the Sale Companies has been a member of an affiliated,
consolidated, combined or unitary group or participated in any other arrangement
whereby any income, revenues, receipts, gain or loss was determined or taken
into account for Tax purposes with reference to or in conjunction with any
income, revenues, receipts, gain, loss, asset or liability of any other Person
other than a group of which a Lear Company is the parent. None of the Sale
Companies has any liability for the Taxes of any Person (other than under
Treasury Regulation Section 1.1502-6 (or any similar provision of U.S. federal,
state, local or foreign Law)), as a transferee or successor, by contract, or
otherwise.

 



--------------------------------------------------------------------------------



 



          (j) None of the Sale Companies has received written notice of any
claim by a Governmental Authority in a jurisdiction where any of the Sale
Companies does not file Tax Returns that it is or may be subject to taxation by
that Governmental Authority.
          (k) Each of the Sale Companies has withheld and paid all material
Taxes required to have been withheld and paid by applicable Law in connection
with amounts paid or owing to any employee, independent contractor, creditor,
stockholder or other Person.
          (l) None of the Sale Companies will be required to include any
material item of income, or exclude any material item of deduction from taxable
income for any period ending after the Closing Date under Section 481 of the
Code (or any similar provision of the Laws of any jurisdiction), as a result of
a change in method of accounting for a Pre-Closing Tax Period or pursuant to the
provisions of any agreement entered into with any Taxing Authority or pursuant
to a “closing agreement” as defined in Section 7121 of the Code (or any similar
provisions of state, local or foreign Law) executed on or prior to the Closing
Date.
          (m) None of the Sale Companies is a party to any Tax allocation or
sharing agreement.
          (n) None of the Sale Companies has participated in any “reportable
transaction” as defined in Treasury Regulation Section 1.6011-4(b) (or any
predecessor provision).
          (o) There are no outstanding rulings of, or requests for rulings with,
any Taxing Authority expressly addressed to any of the Sale Companies.
          (p) None of sections 78, 80, 80.01, 80.02, 80.03 or 80.04 of the
Income Tax Act (Canada), or any equivalent provision of the Tax legislation of
any province or any other jurisdiction of Canada, have applied or will apply to
the Canadian Subsidiaries at any time up to and including the Closing Date.
          (q) The Canadian Subsidiaries have not acquired property from a
non-arm’s length Person, within the meaning of the Income Tax Act (Canada), for
consideration, the value of which is less than the fair market value of the
property acquired in circumstances which could subject it to a liability under
section 160 of the Income Tax Act (Canada).
          (r) For all transactions between the Canadian Subsidiaries and any
non-resident Person with whom the Canadian Subsidiaries were not dealing at
arm’s length during a taxation year commencing after 1998 and ending on or
before the Closing Date, the Canadian Subsidiaries have made or obtained, or
will make or obtain, records or documents that meet the requirements of
paragraphs 247(4)(a) to (c) of the Income Tax Act (Canada).
          (s) The Canadian Subsidiaries will be duly registered under
subdivision (d) of Division V of Part IX of the Excise Tax Act (Canada) with
respect to the goods and services tax and harmonized sales tax on or before the
Closing Date, if required.
     4.7 Financial Statements. Each of the Financial Statements, including the
notes thereto which identify the basis of presentation and preparation, has been
based upon the information contained in the books and records of the Business
(which books and records are correct and complete in all material respects), is
accurate and complete in all material respects and presents fairly in all
material respects the consolidated financial condition and results of

 



--------------------------------------------------------------------------------



 



operations of the Business as of the times and for the periods referred to
therein, and such Financial Statements (including all reserves included therein)
have been prepared in accordance with GAAP as identified in the notes thereto;
provided, that the notes to the Financial Statements do not include the full set
of disclosures and footnotes required under GAAP, the Financial Statements do
not include statements other than the balance sheet and income statement which
otherwise would be required by GAAP and the Financial Statements are subject to
normal year-end adjustments.
     4.8 Conduct of the Business; Absence of Certain Changes. (a) Except as
disclosed in Schedule 4.8(a), and except as a result of matters permitted or
required by this Agreement, since December 31, 2005, (i) the Lear Companies have
conducted the Business in the Ordinary Course of Business (excluding actions
taken in connection with the transactions contemplated by this Agreement), and
(ii) none of the Lear Companies has taken any action that would have constituted
a violation of Section 6.1 (Conduct of Business) if Section 6.1 had applied
since December 31, 2005.
          (a) Since September 30, 2006, there has not been a Material Adverse
Effect.
          (b) Except as set forth on Schedule 4.8(c), as of the Closing Date, it
will be the case that none of the Sale Companies shall have ever conducted any
business, entered into any Contract or incurred any Liabilities other than in
connection with the conduct of the Business.
     4.9 Known Liabilities. To the Knowledge of Lear, (a) there are no Assumed
Liabilities or Liabilities of the Lear Companies existing as of the date hereof
that were required to be disclosed in a Schedule to this Agreement and were not
so disclosed, and (b) there will not be any Assumed Liabilities or Liabilities
of the Lear Companies existing as of the Closing Date that will be required to
be disclosed in a Schedule to this Agreement and will not be so disclosed.
     4.10 Contracts. (a) Except as disclosed in Schedule 4.10(a), none of the
Relevant Lear Companies, with respect to the Business, and none of the Sale
Companies is a party to or bound by any Contract that is of a type described
below (each such Contract, a “Lear Material Contract”):
          (i) Any employment, severance or consulting contract with any current
Employee, officer, director, or consultant of the Business or a Lear Company in
connection with the Business, or any former Employee, officer, director, or
consultant of the Business or a Lear Company in connection with the Business, to
the extent that any Lear Company or any Sale Company has a current or future
obligation arising thereunder;
          (ii) Any collective bargaining Contract with any labor union in
respect of the Employees;
          (iii) Any Contract or series of related Contracts for capital
expenditures or the acquisition or construction of fixed assets or software
development that could reasonably be expected to require aggregate future
payments in excess of $2,500,000;
          (iv) Any Contract or series of related Contracts relating to cleanup,
abatement or other actions in connection with environmental Liabilities;

 



--------------------------------------------------------------------------------



 



          (v) Any Lear IP Agreements or Business IP Agreements (other than
nonexclusive object code licenses of commercially available software and
licenses for terms of less than one year granted or received in the Ordinary
Course of Business);
          (vi) Any Contract with any sales agent or other independent contractor
having a remaining term in excess of one year and that is not terminable without
penalty on 90 calendar days’ or less notice;
          (vii) Any Contract that could reasonably be expected to require
payments in any year in excess of $1,000,000 under which the applicable Lear
Company is (i) a lessee of, or holds or uses, any machinery, equipment, vehicle
or other tangible personal property owned by a third Person or (ii) a lessor of
or one who otherwise makes available for third party use any tangible personal
property owned by any Relevant Lear Company or any of the Sale Companies;
          (viii) Any Contract or series of related Contracts that could
reasonably be expected to require aggregate future payments by or to the Sale
Companies in excess of $2,500,000;
          (ix) Any Contract granting to any Person a first-refusal, first-offer
or other similar right to purchase or acquire any of the Purchased Assets or
Subsidiary Shares; any stockholders agreement or any Contract with respect to a
joint venture or partnership arrangement; any Contract granting a power of
attorney other than in connection with the asserted rights of landlords in the
event of a default under any real property lease; any Contract with respect to
letters of credit, surety or other bonds or pursuant to which any material
assets or properties of the Business is, or is to be, subjected to a Lien; any
Contract limiting or restricting the ability of a Relevant Lear Company or any
Sale Company to enter into or engage in any market or line of business in or
related to the Business;
          (x) Any Property Agreements or other Contract relating to a Lear
Company’s occupation or use of the Real Property;
          (xi) Any Contracts relating to or evidencing Indebtedness; or
          (xii) Any other Contract or series of related Contracts that is, or
could reasonably be expected to be, material to the Business or that was entered
into other than in the Ordinary Course of Business.
          (b) Except as set forth in Schedule 4.10(b), each Lear Material
Contract to which any Relevant Lear Company or any Sale Company is party or by
which it is bound is a valid and binding obligation of such Person and, to the
Knowledge of Lear, the other parties thereto, except in either case to the
extent that their enforceability may be subject to applicable bankruptcy,
insolvency, reorganization, moratorium and similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles.
Except as set forth in Schedule 4.10, to the Knowledge of Lear, the Relevant
Lear Companies and the Sale Companies have performed in all material respects
the obligations required to be performed by them under each of the Lear Material
Contracts prior to the date hereof and none of them are (with or without the
lapse of time or the giving of notice, or both) in breach or default in any
respect thereunder nor have any of them received any written notice of default
or termination of any Lear Material Contract from any party thereto, except in
any such case for any breach,

 



--------------------------------------------------------------------------------



 




default or termination which could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Lear has made
available to the Company complete copies of the Lear Material Contracts.
     4.11 Litigation. Except as disclosed in Schedule 4.11, there is no action,
suit, investigation, arbitration or administrative or other proceeding before
any court or arbitrator or any Governmental Authority pending or, to the
Knowledge of Lear, threatened, (i) against or affecting the Business, any Lear
Company in connection with the Business, any of the Sale Companies or any of the
Purchased Assets, (ii) against a Lear Company by any Employee in respect of his
or her employment or participation in, or benefits under, any Benefit Plan; or
(iii) which in any manner challenges or seeks to prevent, enjoin, alter or
materially delay the transactions contemplated by this Agreement and/or the
Ancillary Agreements. There are no outstanding Orders (whether rendered by a
court, administrative agency, arbitral body or Governmental Authority) against
any Lear Company in respect of the Business, the Purchased Assets or the Assumed
Liabilities.
     4.12 Compliance with Laws. No Lear Company (in connection with the
Business) and none of the Sale Companies is or has ever been in violation of any
applicable Law or Order that could reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect. Each Relevant Lear Company and
each of the Sale Companies has all material Permits required under any
applicable Law for the conduct of the Business as presently conducted by it
(collectively, the “Business Permits”). Except as set forth in Schedule 4.12,
each Business Permit is valid and in full force and effect and neither the
execution of this Agreement nor the Closing do or will in any material respect
constitute or result in a default under or violation of any such Business
Permit.
     4.13 Title to Assets. Each Relevant Lear Company and each of the Sale
Companies has good title to, or in the case of leased property has valid
leasehold interests in, all personal property presently held or used by it free
and clear of all Liens, except for Permitted Liens. The tangible assets owned or
used by the Relevant Lear Companies (in connection with the Business) and the
Sale Companies have been maintained in all material respects in accordance with
normal industry practice, are in all material respects in good operating
condition and repair (subject to normal wear and tear), and are suitable in all
material respects for the purpose for which they are presently used.
     4.14 Real Property. Except as set forth in Schedule 4.14, none of the
Relevant Lear Companies (in connection with the Business) and none of the Sale
Companies has any ownership in any real property or leasehold interest in any
real property. Except as set forth in Schedule 4.14, the Real Property
constitutes all of the real property used in the Business by Lear and/or its
Affiliates. The Relevant Lear Companies hold their interests in the Real
Property free and clear of all Liens other than Permitted Liens. The leases,
licenses and subleases related to the Real Property (the “Property Agreements”)
are valid and subsisting leases, licenses or subleases which are in full force
and effect with respect to the Relevant Lear Company that is a party thereto
and, to the Knowledge of Lear, the other parties thereto, and none of the Lear
Companies or, to the Knowledge of Lear, any other party thereto, is in material
default thereunder. There is no dispute between any Lear Company on the one hand
and the other parties to the Property Agreements on the other hand. The
buildings and other structures on the Real Property are in materially good and
substantial repair and fit for the purposes for which they are used. All
documents necessary to prove the title of the relevant Lear Company to or in the
owned Real Property have been duly registered where necessary and are in the

 



--------------------------------------------------------------------------------



 



exclusive possession or under the exclusive control of such Relevant Lear
Company free from any rights and interests of any third parties.
     4.15 Environmental Matters. Except as set forth in Schedule 4.15:
          (a) Each Lear Company (in connection with the Business) and the Sale
Companies have complied and are complying in all material respects with all Laws
which protect or relate to the protection of the environment (including the
production, emission, storage, transportation, treatment, recycling or disposal
of any waste or hazardous substance) and/or the health and well-being of human
beings (“Environmental Laws”) and all recommendations, requests or demands from
any body or Governmental Authority charged with overseeing or enforcing
Environmental Laws.
          (b) In the past three years, none of the Lear Companies (in connection
with the Business) or any of their respective officers, directors, or employees
(in their capacities as such with respect to the Business) has been a party to
any civil or criminal liability in relation to any matters relating to
compliance with Environmental Laws and, to the Knowledge of Lear, there are no
matters or circumstances which might give rise to any such court or
administrative proceedings. The Lear Companies (in connection with the Business)
have made or obtained all registrations, authorizations, permissions, consents,
Permits or licenses required for the carrying on of the Business and have
complied in all material respects with all conditions attaching thereto.
          (c) To the Knowledge of Lear, none of the Real Property (i) is
contaminated in any material respect by any hazardous substance or
(ii) comprises reclaimed, made or filled land.
     4.16 Intellectual Property. Schedule 4.16(a) sets forth a true and complete
list of all Owned Intellectual Property and Lear Business IP that is Registered.
Subsequent to the Closing, neither Lear nor any Lear Affiliate will own or
control any Business IP. Immediately subsequent to the Closing, except with
respect to those patents identified on Schedule 4.16(a) as “unwarranted patents”
and subject to any rights granted under the Business IP Agreements, the Lear IP
Agreements, or the Intellectual Property Transfer and License Agreement, the
Company and/or the Sale Companies will be the exclusive owners of all Owned
Intellectual Property and Lear Business IP, free and clear of all Liens other
than Permitted Liens. Except with respect to the Lear IP Agreements or Business
IP Agreements listed in Schedule 4.5(c), the consummation of the transactions
contemplated by this Agreement will not result in the terminations or impairment
of any Owned Intellectual Property, Lear Business IP or Intellectual Property
Right licensed to the Company or the Sale Companies pursuant to the Business IP
Agreements or Lear IP Agreements. Except as set forth in Schedule 4.16(c), to
the Knowledge of Lear, the conduct of the Business as presently conducted does
not infringe upon any Intellectual Property Right of any third party. Except as
set forth in Schedule 4.16(c), there is no claim, suit, action or proceeding
that is either pending or, to the Knowledge of Lear, threatened, that, in either
case, involves a claim of infringement by any Lear Company (in connection with
the Business) of any Intellectual Property Right of any third party, or
challenging their ownership, right to use, or the validity of any Intellectual
Property Right listed or required to be listed in Schedule 4.16(c). To the
Knowledge of Lear, there is no continuing infringement by any other Person of
any of the Intellectual Property Rights listed or required to be listed in
Schedule 4.16(c). No Lear Company (in connection with the Business) has
disclosed or permitted to be disclosed or undertaken or arranged to disclose to
any person any of its know-how, secrets, confidential information, technical
processes or lists of customers or suppliers

 



--------------------------------------------------------------------------------



 



other than disclosures which would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
     4.17 Employees.
          (a) Schedule 4.17(a) sets forth a true, complete and correct list of
all Employees earning in excess of $150,000 per annum, containing the following
details with respect of each Employee: (i) name, (ii) the start date and term of
service, (iii) the total annual gross salary for the most recently completed and
current fiscal year, (iv) the total bonus and other incentive compensation for
the most recently completed fiscal year and the projected bonus and incentive
compensation for the current fiscal year, and (v) if applicable, the effective
date on which any fixed term employment Contract ends or the effective date on
which any employment Contract of any Employee ends where notice has been given
or received to terminate such employment contract.
          (b) Schedule 4.17(b) sets forth a true, complete and correct list, for
each relevant jurisdiction separately, of all collective bargaining agreements
with respect to the Employees to which any of Lear Companies (with respect to
the Business) is a party or by which any of them are bound. Except as set for in
Schedule 4.17(b), no Lear Company has a duty to bargain with a labor
organization (with respect to the Business), and no labor organization is
certified as the collective bargaining representative for any Employees of the
Business. There are no oral or written agreements, arrangements or
understandings that modify the written terms and conditions of the collective
bargaining agreements set forth on Schedule 4.17(b) or their application.
          (c) The Lear Companies (with respect to the Business) and the Sale
Companies have complied in all material respects with their duties under labor
and employment Laws and employment-related Contracts, including all collective
bargaining agreements, with respect to Employees, unions and Government
Authorities.
          (d) All payments to Employees and social security authorities relating
to salaries, wages, or severance payments in the context of earlier
terminations, and premiums for insured benefits or employer contributions to
pension schemes under any Benefit Plans, in each case due prior to the Closing,
and all income tax deductions for which the employer is responsible under
applicable Law, have been made by the Lear Companies (to the extent applicable
to Employees) or the Sale Companies in a timely manner and in the correct
amount; and no social security or tax authority has issued a notice of
deficiency with respect to such payment.
          (e) No Lear Company (with respect to the Business) nor any of the Sale
Companies is in breach in any material respect (in respect of the Employees) of
any work safety regulations or in default in any material respect with payments
to workman’s compensation institutions or institutions with a similar economic
purpose.
          (f) Schedule 4.17(f) sets forth a true, complete and correct list of
all Contracts entered into by a Lear Company (with respect to the Business) or
any of the Sale Companies, which require the relevant employer to make any
severance payment or payment with a similar economic effect in case of a
termination of employment of any Employee. For the avoidance of doubt,
collective bargaining agreements shall not fall under this clause, nor shall any
statutorily imposed obligation.

 



--------------------------------------------------------------------------------



 



          (g) Schedule 4.17(g) sets forth a true, complete and correct list of
all strikes, walkouts, lockouts and, to the Knowledge of Lear, slowdowns and
other work stoppages, for each relevant jurisdiction separately, which have
occurred within the last three years prior to the date hereof with respect to
Employees or the Business. There are no ongoing or threatened strikes, slow
downs, work stoppages, lockouts or other similar labor relations problems with
respect to Employees. To the Knowledge of Lear, no event has occurred that may
provide the basis for any such work stoppage or labor dispute. There is no
lockout of any Employees by any Lear Company, and no Lear Company contemplates
such action. All of the Lear Companies are in compliance with their obligations
pursuant to the Worker Adjustment and Retraining Notification Act of 1988, as
amended (“WARN”), and any similar state or local law, in respect of the
Business. Except as set forth on Schedule 4.17(g), no Lear Company with respect
to the Business has had any layoffs of Employees within 90 days prior to the
Effective Date or has taken any action which would constitute a “plant closing”
or “mass layoff” within the meaning of the WARN or issued any notification of a
plant closing or mass layoff required by WARN.
          (h) To the Knowledge of Lear, as of the Closing Date, there is no
payment or compensation due to Employees for any employee inventions which
entitle such individuals to any payment or compensation beyond their regular
salary or wage. To the Knowledge of Lear, no employee, director, agent,
consultant or contractor of any Lear Company in connection with the Business is
a party to, or otherwise bound by, any Contract, including any confidentiality,
non-competition or proprietary rights agreement, with any other Person that in
any way adversely affects or will affect (i) the performance of his or her
duties for the Sales Companies, (ii) his or her ability to assign to a Sale
Company rights to any invention, improvement, discovery or information relating
to the business of the Sale Companies free of any Liability or obligation of any
Sale Company, or (iii) the ability of the Sale Companies to conduct their
business. Except as disclosed in Schedule 4.17(h), there are no
employment-related change-in-control Contracts or Contracts with
change-in-control provisions in place which give rise to any payment or benefit
to any Employee as a result of the transactions contemplated under this
Agreement and for which any of the Sale Companies is or would be liable.
          (i) Except as set forth on Schedule 4.17(i), to the Knowledge of Lear,
all current Employees who are employed in the U.S. are legally authorized to
work in the United States. Except as described on Schedule 4.17(i), to the
Knowledge of Lear, all Lear Companies have completed and retained the necessary
employment verification paperwork under the Immigration Reform and Control Act
of 1986 (“IRCA”) for the Employees hired prior to the Effective Date, and have
complied with anti-discrimination provisions of the IRCA. Further, at all times
prior to the Effective Date, to the Knowledge of Lear, all Lear Companies (with
respect to the Business) were in material compliance with both the employment
verification provisions (including without limitation the paperwork and
documentation requirements) and the anti-discrimination provisions of IRCA.
          (j) Except as set forth on Schedule 4.17(j), to the Knowledge of Lear,
there is not (i) any organizing campaign or organizing activities by a labor
organization directed at any Employees; (ii) any representation proceedings or
petitions filed or contemplated by a labor organization to seek representation
of any Employees; and (iii) any written demand by a labor organization against
Lear or a Lear Company that Lear or a Lear Company recognize such labor
organization as the bargaining representative of any Employees. Except as
described on Schedule 4.17(j), neither any Lear Company nor any of the Sale
Companies is a party to any agreement with a labor organization regarding
neutrality, card check procedures or other such representational agreements
regarding Employees.

 



--------------------------------------------------------------------------------



 



          (k) Except as set forth on Schedule 4.17(k), there is no unfair labor
practice charge or complaint or other proceeding pending or, to the Knowledge of
Lear, threatened against any Lear Company relating to the Business, nor are
there any material grievances, or arbitration proceedings pending or, to the
Knowledge of Lear, threatened against any Lear Company relating to the Business.
          (l) Except as set forth on Schedule 4.17(l), no Lear Company is
subject to or the target of any corporate campaign by a labor organization or
any other organization, nor to the Knowledge of Lear, is a corporate campaign
threatened against any Lear Company relating to the Business.
     4.18 Indebtedness of the Sale Companies. Except as disclosed in Schedule
4.18, (i) no Sale Company has outstanding any Indebtedness; (ii) none of the
Relevant Lear Companies (in connection with the Business) or the Sale Companies
is or has agreed to become bound by any surety obligation and there is not now
outstanding any surety obligation given for the accommodation of or in respect
of any Liability of a Relevant Lear Company (in connection with the Business),
the Sale Companies or the Business; and (iii) none of the Relevant Lear
Companies (in connection with the Business) or the Sale Companies has created or
agreed to create and nor is there subsisting any Lien (other than Permitted
Liens) over all or any of its property, assets, or share capital.
     4.19 Accounts Receivable. All of the accounts receivable (net of any
applicable reserves) of the Relevant Lear Companies (in connection with the
Business), the Sale Companies or included in the Purchased Assets represent
valid and enforceable claims and have been recorded on the books and records of
the Business in the Ordinary Course of Business in accordance with the
applicable agreements giving rise to such accounts receivable and the normal
accounting practices of the Business.
     4.20 Assets. The Purchased Assets and, upon completion of the
Reorganization, the assets transferred to the Sale Companies pursuant to the
Reorganization constitute all of the assets currently required to conduct the
Business in substantially the same manner and to the extent presently conducted,
other than (i) as disclosed in Schedule 4.20 and (ii) the assets and services
that are to be provided to the Company pursuant to any Ancillary Agreements
(including, for the avoidance of doubt, the Transition Services Agreement).
Assuming the receipt of the consents set forth in Schedule 4.5, there exists no
condition, restriction or reservation affecting the title to or utility of the
Purchased Assets or Assumed Liabilities which would prevent the Company and the
Sale Companies from utilizing the Purchased Assets and the Sale Companies’
assets or enforcing the rights under the Assumed Liabilities, or any part
thereof, immediately following the Closing, to the same extent that the Relevant
Lear Companies and the Sale Companies might continue to do so if the sale and
transfer contemplated hereby did not take place. All tooling included in the
Purchased Assets is properly identified in all material respects in the books
and records of the Relevant Lear Companies and the Sale Companies.
     4.21 Inventories. The inventory (i) included in the Purchased Assets and
(ii) owned by the Relevant Lear Companies (in connection with the Business) and
the Sale Companies consists of a quantity and quality usable and salable in the
Ordinary Course of Business, is not physically damaged, previously used,
obsolete, discontinued or excess, is merchantable and fit for its intended use,
subject, in each case, only to the reserve for inventory write-down which, as of
the Balance Sheet Date, was fairly presented on the face of the Balance Sheet
(rather than in any notes thereto). Except for inventory in-transit, no
inventory included in the Purchased

 



--------------------------------------------------------------------------------



 



Assets or owned by the Relevant Lear Companies (in connection with the Business)
and the Sale Companies is in the possession of a Person other than a Relevant
Lear Company or a Sale Company.
     4.22 Customers and Suppliers. Schedule 4.22 sets forth a true, complete and
correct list of the Business’s 5 largest customers (“Lear Significant
Customers”) and 10 largest suppliers (“Lear Significant Suppliers”) by volume of
sales (by dollar volume) and purchases (by dollar volume), respectively, for
each of 2005 and the first 10 months of 2006. Except as set forth on
Schedule 4.22, since December 31, 2005, no Relevant Lear Company or Sale Company
has received any written indication from any Lear Significant Customer or Lear
Significant Supplier to the effect that such customer or supplier will stop
buying or supplying materials, products or services from or to the Business,
which could reasonably be expected to have a Material Adverse Effect.
     4.23 Affiliated Transactions. To the Knowledge of Lear, no director,
officer, employee of any Lear Company (or any individual related by blood,
marriage or adoption to any such individual or any entity in which any such
individual owns any beneficial interest in excess of 10 percent) is a party to
any Lear Material Contract or has any interest in any asset or Liability of the
Sale Companies, any Purchased Asset or any Assumed Liability.
     4.24 Insurance Policies. Set forth in Schedule 4.24 is a list of all
insurance policies in force covering or relating to the properties, operations
or personnel of the Business and the Sale Companies. All of such insurance
policies are in full force and effect, and no insured is in default in any
material respect with respect to any of its obligations under any of such
insurance policies.
     4.25 Product Warranties; Product Liability Claims. Set forth on
Schedule 4.25 are the standard forms of product warranties and guarantees used
by or in the Business and any other product warranties or guarantees given by a
Lear Company in connection with the Business that are materially different from
such standard forms. Except as specifically described on Schedule 4.25, no
product warranty, product liability, product recall or similar claims have been
made against or with respect to the Business since the Balance Sheet Date except
for routine claims. No Person (including, but not limited to, Governmental
Authorities of any kind) has asserted in writing any claim against a Lear
Company or the Business under any Law relating to unfair competition, false
advertising or other similar claims arising out of product warranties,
guarantees, specifications, manuals or brochures or other advertising materials
used by or in the conduct of the Business. No product produced or sold by the
Business in the past three years has been the subject or source of a product
recall.
     4.26 Finders’ Fees. Except as disclosed in Schedule 4.26, there is no
investment banker, broker, finder or other intermediary which has been retained
by or is authorized to act on behalf of any Lear Company who might be entitled
to any fee or other commission in connection with the transactions contemplated
by this Agreement.
     4.27 Full Disclosure. No representation or warranty of Lear herein and no
statement, information or certificate furnished or to be furnished by a Lear
Company pursuant hereto or in connection with the transactions contemplated
hereby contains or will contain any untrue statement of a material fact or omits
or will omit to state a material fact necessary in order to make the statements
contained herein or therein not misleading.

 



--------------------------------------------------------------------------------



 



ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
     The Company represents and warrants to Lear as of the date hereof and the
Closing Date as set forth below.
     5.1 Corporate Existence and Power. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware. IACNA is a limited liability company duly formed, validly existing and
in good standing under the laws of the State of Delaware. Each of the Company
and IACNA has all necessary power and all material governmental licenses,
authorizations, Permits, consents and approvals required to carry on its
business as now conducted. IACNA was formed on November 14, 2006 and the Company
was formed on November 17, 2006. At all times since its formation through
consummation of the transactions contemplated hereunder, the Company and IACNA
have not had and will not have any assets or liabilities (other than its rights
and obligations under this Agreement, nominal expenses related to their
organization and assets acquired and Liabilities incurred in contemplation of
the transactions contemplated hereby) and have not and will not conduct any
business of any nature.
     5.2 Corporate Authorization; Enforceability. The execution, delivery and
performance by the Company and IACNA of this Agreement and each of the Ancillary
Agreements to which it or IACNA will be a party at the Closing are, and will be
at the Closing, within its corporate powers and have been duly authorized and no
other action on the part of the Company or IACNA, as applicable, is necessary to
authorize this Agreement or any of the Ancillary Agreements to which any of them
will be a party at the Closing. This Agreement has been, and each of the
Ancillary Agreements to which the Company and IACNA will be a party at the
Closing will have been, duly executed and delivered by the Company and IACNA, as
applicable. Assuming the due execution and delivery of this Agreement and each
of the Ancillary Agreements to which the Company or IACNA will be a party at the
Closing by Lear, its affiliates and the Sale Companies, this Agreement
constitutes, and each Ancillary Agreement to which the Company or IACNA will be
a party at the Closing will constitute at the Closing, valid and binding
agreements of the Company or IACNA, enforceable against them in accordance with
their terms, except to the extent that their enforceability may be subject to
applicable bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles.
     5.3 Capitalization. (a) The authorized capital stock of IACNA consists of
1,500,000,000 shares of capital stock, of which 1,000,000,000 shares are
designated as common stock and 500,000,000 shares are designated as preferred
stock. Except as contemplated in the LLC Agreement and except for the Common
Stock Warrant referred to therein, there are no shares of IACNA common stock and
no subscriptions, options, warrants or other rights (contingent or otherwise) to
purchase or otherwise acquire shares of IACNA common stock or other securities
of IACNA authorized, issued or outstanding, nor is IACNA obligated in any other
manner to issue shares of IACNA common stock, subscriptions, warrants, options,
convertible securities, or other such rights or to distribute to holders of any
of its equity securities any evidence of indebtedness or assets. IACNA is the
sole and exclusive shareholder and beneficial equity owner of the Company.
Except for the LLC Agreement and the Registration Rights Agreement, there are no
voting trusts or other agreements or understandings to which IACNA is a party or
by which IACNA is bound with respect to the voting, transfer or other
disposition of shares of capital stock. The common stock of the Company to be
issued to IACNA will, when issued, be

 



--------------------------------------------------------------------------------



 



duly and validly authorized and issued, fully paid and non-assessable. IACNA has
not violated any applicable Laws in connection with the offer, sale or issuance
of any of its capital stock.
     (b) The authorized capital stock of the Company consists of 100 shares of
common stock. Except as contemplated in the LLC Agreement, there are no shares
of Company common stock and no subscriptions, options, warrants or other rights
(contingent or otherwise) to purchase or otherwise acquire shares of Company
common stock or other securities of the Company authorized, issued or
outstanding, nor is the Company obligated in any other manner to issue shares of
Company common stock, subscriptions, warrants, options, convertible securities,
or other such rights or to distribute to holders of any of its equity securities
any evidence of indebtedness or assets. IACNA is the sole and exclusive
shareholder and beneficial equity owner of the Company. Except for the LLC
Agreement and the Registration Rights Agreement, there are no voting trusts or
other agreements or understandings to which the Company is a party or by which
the Company is bound with respect to the voting, transfer or other disposition
of shares of capital stock. The common stock of the Company to be issued to
IACNA will, when issued, be duly and validly authorized and issued, fully paid
and non-assessable. The Company has not violated any applicable Laws in
connection with the offer, sale or issuance of any of its capital stock.
     5.4 Non-Contravention; Consents. The execution, delivery and performance by
the Company and IACNA of this Agreement and of each Ancillary Agreement to which
it will be a party at the Closing do not and will not at the Closing (a) violate
the certificate of formation or operating agreement (or equivalent documents) of
the Company or IACNA, (b) violate in any material respect any applicable Law or
Order, (c) except as set forth in Section 3.1(a), require any filing with or
Permit, consent or approval of, or the giving of any notice to, any Person,
(d) result in a violation or breach of, conflict with, constitute (with or
without due notice or lapse of time or both) a default under, or give rise to
any right of termination, cancellation or acceleration of any right or
obligation of IACNA or the Company or to a loss of any benefit to which it is
otherwise entitled, (e) result in the creation or imposition of any material
Lien on any of its assets, except, in the case of clause (c) above, for any such
filings, Permits, consents, approvals or notices, the failure to obtain or make
would not be material to the Business.
     5.5 Litigation. There is no action, suit, investigation, arbitration or
administrative or other proceeding before any court or arbitrator or any
Governmental Authority pending or, to the Knowledge of the Company, threatened
(i) against or affecting the Company or IACNA or (ii) which in any manner
challenges or seeks to prevent, enjoin, alter or materially delay the
transactions contemplated by this Agreement and/or the Ancillary Agreements.
There are no outstanding Orders (whether rendered by a court, administrative
agency, arbitral body or Governmental Authority) against the Company or IACNA.
     5.6 Compliance with Laws. The Company and IACNA are not, and have never
been, in violation of any applicable Law or Order that could reasonably be
expected to have, individually or in the aggregate, a material adverse effect on
the Company or IACNA.
     5.7 Finders’ Fees. Except as set forth on Schedule 5.7, there is no
investment banker, broker, finder or other intermediary which has been retained
by or is authorized to act on behalf of the Company or IACNA who might be
entitled to any fee or other commission in connection with the transactions
contemplated by this Agreement.
     5.8 Full Disclosure. No representation or warranty of the Company or IACNA
herein and no statement, information or certificate furnished or to be furnished
by or on behalf the

 



--------------------------------------------------------------------------------



 



Company or IACNA pursuant hereto or in connection with the transactions
contemplated hereby contains or will contain any untrue statement of a material
fact or omits or will omit to state a material fact necessary in order to make
the statements contained herein or therein not misleading.
ARTICLE VI
COVENANTS
     6.1 Conduct of Business. During the period from the date of this Agreement
to the Closing Date, Lear will, and will cause the other Lear Companies to,
conduct the Business in the Ordinary Course of Business, except as otherwise
expressly contemplated by this Agreement or as set forth in Schedule 6.1.
Without limiting the generality or effect of the foregoing, except as otherwise
expressly contemplated by this Agreement or as set forth in Schedule 6.1, prior
to the Closing Date Lear will, and will cause each other Lear Company to, in
connection with the operation of the Business:
          (i) Use its commercially reasonable efforts to keep the Business
intact and not take any action or do anything other than in the Ordinary Course
of Business as presently conducted, and use its commercially reasonable efforts
to keep intact, to preserve and maintain the goodwill associated with the
Business and the material trading relationships of the Business (including with
customers, suppliers and distributors);
          (ii) Continue existing practices relating to maintenance of the
Purchased Assets and the other assets of the Business;
          (iii) Not (A) sell, lease or dispose of, or enter into any lease,
agreement or other Contract for the purchase, sale, lease or disposition of, or
subject to a Lien (other than a Permitted Lien), any material asset that would
be, but for such transaction, an asset of the Business other than in the
Ordinary Course of Business or (B) sell or dispose of a capital asset having an
individual fair market value of more than $1,000,000 other than in the Ordinary
Course of Business;
          (iv) Not waive any material rights related to the Business or any
rights that constitute Purchased Assets or forgive or cancel any Indebtedness
owing to a Lear Company in connection with the Business or constituting a
Purchased Asset, in any case other than in the Ordinary Course of Business;
          (v) Not incur any Indebtedness or guarantee any debt or other
liability of any other Person that would constitute an Assumed Liability or a
Liability of a Sale Company (other than a Retained Sale Company Liability);
          (vi) Not increase the compensation, including bonuses and incentive
compensation, payable or to become payable to any Employee whose annual base
compensation exceeds $150,000 except as required under a Contract listed in
Schedule 6.1(vi) and except in the Ordinary Course of Business;
          (vii) Not enter into any employment Contract in respect of a Employee
entitled to a base salary of $150,000 or more per annum;

 



--------------------------------------------------------------------------------



 



          (viii) Not adopt or enter into or vary any Benefit Plan or the
material policies thereunder, except as required by Law or the terms of the
Benefit Plan as in effect on the date hereof;
          (ix) Not make any material changes to the accounting policies or
procedures applicable in respect of the Business or the Sale Companies except as
may be required by GAAP;
          (x) Not settle any material litigation to which the Business or a Lear
Company (in connection with the Business) is a party;
          (xi) Not enter into or amend (other than in the Ordinary Course of
Business) any Contract of a type described in Section 4.10; and
          (xii) Not enter into any Contract or take any other action that would
be inconsistent with any of the foregoing.
     6.2 Conduct of the Company. During the period from the date of this
Agreement to the Closing Date, except as may be required in connection with the
consummation of the transactions contemplated hereby, neither the Company nor
IACNA will acquire any asset, enter any Contract, incur any liability of any
nature, or modify or amend or become obligated in any manner with respect to any
shares of capital stock or other equity securities or the capital structure of
the Company or IACNA. In addition, during such period, the Company will give
Lear prior written notice of the submission of any bid or other proposal by or
on behalf of the Company or IACNA to acquire by stock purchase, asset purchase
or otherwise any Person.
     6.3 Conduct of the Sale Companies. During the period from the date of this
Agreement to the Closing Date, except as contemplated by Section 6.21 or except
as otherwise undertaken in the Ordinary Course of Business in the conduct of the
Business after the Reorganization, Lear will not permit a Sale Company to
acquire any asset, enter any Contract, incur any liability of any nature, or
modify or amend or become obligated in any manner with respect to any shares of
capital stock or other equity securities or the capital structure of such Sale
Company.
     6.4 Investigation. (a) Prior to the Closing, upon reasonable notice from
the Company to Lear given in accordance with this Agreement, Lear will, and will
cause the other Lear Companies to, afford to the officers, attorneys,
accountants or other authorized representatives of the Company reasonable access
during normal business hours to the facilities, assets and the books and records
of the Business and the Lear Companies so as to afford the Company a reasonable
opportunity to make such review, examination and investigation of the Business
as it may reasonably desire to make; provided, however, that no Lear Company
shall be required to violate any obligation of confidentiality to which it is
subject or to waive any privilege which it may possess in discharging its
obligations pursuant to this Section 6.4(a). The Company agrees that such
investigation shall be conducted in such a manner as not to interfere
unreasonably with the operations of the Business. Notwithstanding the foregoing,
nothing in this Section 6.4(a) shall permit the Company to conduct any soil,
groundwater or other environmental sampling without Lear’s prior written
consent. The Company will be permitted to make extracts from or to make copies
of such books and records as may be reasonably necessary. The Company will not
contact any employee of the Business or the Lear Companies without previously
consulting with an authorized representative of Lear. Prior to the Closing, Lear
will furnish to the Company, or cause to be furnished to the Company, such

 



--------------------------------------------------------------------------------



 



financial and operating data and other information pertaining to the Business as
the Company may reasonably request.
          (b) Prior to the Closing, upon reasonable notice from Lear to the
Company given in accordance with this Agreement, the Company will afford to the
officers, attorneys, accountants or other authorized representatives of Lear
reasonable access during normal business hours to the facilities, assets and the
books and records of the Company and IACNA so as to afford Lear a reasonable
opportunity to make, at its cost and expense, such review, examination and
investigation of the Company and IACNA as it may reasonably desire to make. Lear
will be permitted to make extracts from or to make copies of such books and
records as may be reasonably necessary. Prior to the Closing, the Company and
IACNA will furnish to Lear such financial data and other information pertaining
to the Company and IACNA as Lear may reasonably request.
          (c) The parties agree that any exchange of information prior to the
Closing shall be in compliance with all Antitrust Laws. The parties agree to
ensure that information that its officers or other authorized representatives
acquire, or to which they have access, is not used prior to the Closing in
connection with any other activities that the respective party may have in the
same (or related) market as the other party.
     6.5 Reasonable Best Efforts. (a) The parties will cooperate and use their
respective reasonable best efforts to satisfy the conditions to Closing
contained in this Agreement and to take, or cause to be taken, all appropriate
actions, and to make, or cause to be made, all filings necessary, proper or
advisable under applicable Laws to consummate and make effective the
transactions contemplated by this Agreement, including their respective
reasonable best efforts to obtain, as soon as reasonably practicable after the
date hereof, all licenses, Permits, consents, approvals, authorizations,
qualifications and orders of Governmental Authorities and parties to Contracts
as are necessary to consummate the transactions contemplated by the Agreement
and to fulfill the conditions to the sale contemplated hereby; provided,
however, that no party shall have any obligation to expend money, commence or
participate in any litigation or offer or grant any accommodation (financial or
otherwise) to any third Person in order to obtain any such consents, approvals
or waivers. The parties will cooperate with each other in connection with any
such filing (including, to the extent permitted by applicable Law, providing
copies of all such documents to the non-filing parties prior to filing and
considering all reasonable additions, deletions or changes suggested in
connection therewith) and in connection with resolving any investigation or
other inquiry of any Governmental Authority with respect to any such filing or
any such transaction. Each such party shall use commercially reasonable efforts
to furnish to each other all information required for any application or other
filing to be made pursuant to any applicable Law in connection with the
transactions contemplated by this Agreement. Each such party shall promptly
inform the other parties hereto of any oral communication with, and provide
copies of written communications with, any Governmental Authority regarding any
such filings or any such transaction. No party hereto shall independently
participate in any formal meeting with any Governmental Authority in respect of
any such filings, investigation, or other inquiry without giving the other
parties hereto prior notice of the meeting and, to the extent permitted by such
Governmental Authority, the opportunity to attend and/or participate. The
parties may, as each deems advisable and necessary, reasonably designate any
competitively sensitive material provided to the other under this Section 6.5 as
“outside counsel only.” Such materials and the information contained therein
shall be given only to the outside legal counsel of the recipient, and
economists or other agents engaged by such outside counsel, and will not be
disclosed by such outside counsel to

 



--------------------------------------------------------------------------------



 



employees, officers, or directors of the recipient, unless express written
permission is obtained in advance from the source of the materials.
          (b) Each of the parties shall use its commercially reasonable efforts
to resolve such objections, if any, as may be asserted by any Governmental
Authority with respect to the transactions contemplated by this Agreement under
any Antitrust Laws. In connection therewith, if any legal proceedings are
instituted (or threatened to be instituted) challenging any transaction
contemplated by this Agreement is in violation of any Antitrust Law, each of the
parties shall cooperate and use its commercially reasonable efforts to contest
and resist any such legal proceeding, and to have vacated, lifted, reversed, or
overturned any decree, judgment, injunction or other order whether temporary,
preliminary or permanent, that is in effect and that prohibits, prevents, or
restricts consummation of the transactions contemplated by this Agreement,
including by pursuing all available avenues of administrative and judicial
appeal and all available legislative action, unless, by mutual agreement, the
Company and Lear decide that litigation is not in their respective best
interests. Each of the parties shall use its commercially reasonable efforts to
take such action as may be required to cause the expiration of the notice
periods under any applicable Antitrust Laws with respect to such transactions as
promptly as possible after the execution of this Agreement. In connection with
and without limiting the foregoing, the Company and Lear agree to, and to cause
their Affiliates and representatives to, use commercially reasonable efforts to
take promptly any and all steps necessary to avoid or eliminate each and every
impediment under any Antitrust Laws that may be asserted by any antitrust or
competition authority, so as to enable the parties to close the transactions
contemplated by this Agreement as expeditiously as possible.
          (c) Each of the Company and Lear will consult and cooperate with one
another, and consider in good faith the views of one another, in connection with
any analyses, appearances, presentations, memoranda, briefs, arguments, opinions
and proposals made or submitted by or on behalf of any party hereto in
connection with proceedings under or relating to any Antitrust Law. Each of the
Company and Lear will (i) promptly (but not later than the close of business on
the twentieth (20th) day after the date hereof) submit the required Notification
and Report Form under the Hart-Scott-Rodino Act and all other filings required
in connection with obtaining applicable approvals under Antitrust Law,
(ii) promptly notify the other party of any written communication to that party
from any Governmental Authority located in the U.S. and, to the extent
practicable, outside of the U.S. and, subject to applicable Law, if practicable,
permit the other party to review in advance any proposed written communication
to any such Governmental Authority and incorporate the other party’s reasonable
comments, (iii) not agree to participate in any substantive meeting or
discussion with any such Governmental Authority in respect of any filing,
investigation or inquiry concerning this Agreement or the transactions
contemplated hereby unless, to the extent reasonably practicable, it consults
with the other party in advance and, to the extent permitted by such
Governmental Authority, gives the other party the opportunity to attend and
(iv) to the extent reasonably practicable, furnish the other party with copies
of all correspondence, filings and written communications between them and their
Affiliates and their respective officers, directors, employees, agents,
representatives, consultants, financial advisors, attorneys, accountants and
other agents on one hand, and any such Governmental Authority or its respective
staff on the other hand, with respect to this Agreement and the transactions
contemplated hereby.
          (d) Notwithstanding the foregoing provisions of this Section 6.5 or
any other provisions of this Agreement, in no event shall any party be required
to agree to any of the following actions: (i) any material prohibition of or
material limitation on the ownership or operation of any material portion of its
or one of its Affiliate’s business or assets other than the

 



--------------------------------------------------------------------------------



 




Business, (ii) any requirement that it or one of its Affiliates divest, hold
separate or otherwise dispose of any material portion of its or its Affiliate’s
business or assets other than as related to the Business, (iii) any material
limitation on its ability to acquire or hold, or exercise full rights of
ownership of the material portion of the Sale Companies or the Business, or
(iv) any other limitation on its or one of its Affiliate’s ability to
effectively control its business or operations other than the Business.
          (e) The Company will pay any filing fees incurred in connection with
the regulatory approvals contemplated by Section 3.1(a), provided, however, that
if this Agreement is terminated other than as a result of a breach by the
Company of any provision of this Agreement, Lear will promptly reimburse the
Company for 25% of any filing fees so incurred. Except as provided by the
foregoing sentence, the parties will pay or cause to be paid all of their own
fees and expenses contemplated by this Section 6.5, including but not limited to
the fees and expenses of any broker, finder, financial advisor, legal advisor or
similar person engaged by such party.
          (f) Lear will cause the other Relevant Lear Companies to perform this
Agreement.
     6.6 Injunctions. Without limiting the generality or effect of any provision
of Article III, if any Governmental Authority having jurisdiction over any party
issues or otherwise promulgates any injunction, decree or similar order prior to
the Closing which prohibits the consummation of the transactions contemplated
hereby, the parties will use their respective reasonable efforts to have such
injunction dissolved or otherwise eliminated as promptly as possible and, prior
to or after the Closing, to pursue the underlying litigation diligently and in
good faith.
     6.7 Press Releases. Except for the press release in substantially the form
previously agreed to by representatives of Lear and the Company, prior to, on
and for one year following the Closing, no party will issue or cause the
publication of any press release or similar public announcement with respect to
this Agreement or the transactions contemplated hereby without the prior consent
of Lear or the Company (as the case may be), which consent will not be
unreasonably withheld; provided, however, that nothing herein will prohibit any
party from issuing or causing publication of any such press release or public
announcement to the extent that such party determines such action to be required
by Law or the rules of any national stock exchange applicable to it or its
Affiliates, in which event the party making such determination will, if
practicable in the circumstances, use reasonable efforts to allow the other
parties reasonable time to comment on such release or announcement in advance of
its issuance.
     6.8 Post-Closing Notifications. The Company and Lear will, and each will
cause its respective Affiliates to, comply with any post-Closing notification or
other requirements, to the extent then applicable to such party, of any
antitrust, trade competition, investment, control or other Law of any
Governmental Authority having jurisdiction over the Business or the transactions
contemplated hereby.
     6.9 Access. (a) On the Closing Date, or as soon thereafter as practicable,
and in no event later than 90 calendar days after the Closing Date, Lear will
deliver or cause to be delivered to the Company (or as it shall direct) all
original agreements, documents, books, records and files relating to the
Business or the Sale Companies (collectively, “Records”) in the possession of
Lear or any of its Affiliates to the extent not in the possession of the Company
or the Sale Companies, except for the Excluded Records.

 



--------------------------------------------------------------------------------



 



          (b) After the Closing, upon reasonable notice, each party hereto will
give, or cause to be given, to the representatives, employees, counsel and
accountants of the other parties hereto reasonable access, during normal
business hours, to Records and other books, records, documents and data relating
to the Business or the Sale Companies with respect to periods prior to or
including the Closing Date and will permit such Persons to examine and copy such
Records and other data to the extent reasonably requested by the other party in
connection with (i) tax and financial reporting matters, audits, legal
proceedings, governmental investigations and other business purposes, (ii) the
determination or enforcement of rights and obligations under this Agreement,
(iii) compliance with the requirements of any Governmental or Regulatory
Authority, (iv) compliance with any applicable Law, (v) any actual or threatened
action or proceeding and (vi) the verification of the Purchased Assets and
Assumed Liabilities; provided, however, that nothing herein will obligate any
party to take actions that would unreasonably disrupt the normal course of its
business, violate the terms of any Contract to which it is a party or to which
it or any of its assets is subject or grant access to any of its proprietary,
confidential or classified information or information that is privileged or
similarly protected from disclosure. The parties hereto will, and will cause
their respective Affiliates to, cooperate with each other in the conduct of any
tax audit, claim for refund of taxes or similar proceedings involving or
otherwise relating to the Business (or the income therefrom or assets thereof)
with respect to any Tax as may be necessary to carry out the intent of
Section 6.14 (Tax Matters).
     6.10 Certain Contracts. (a) Notwithstanding anything to the contrary in
this Agreement, in the event that an assignment or purported assignment to the
Company of any Contract or Permit, or any claim, right or benefit arising
thereunder or resulting therefrom, without the consent of other parties thereto
constituted or would constitute a breach thereof or would not result in the
Company receiving upon and after the Closing all of the rights of the applicable
Lear Company or the Business thereunder, then, in each such case, the applicable
Lear Company will be deemed not to have Transferred, and will not be obligated
to Transfer, to the Company any direct or indirect right, title or interest in
or to any such Contract without first having obtained all necessary consents and
waivers. The applicable Lear Company will use commercially reasonable efforts to
obtain such consents and waivers as may be necessary to cure such potential
breach or violation or result in the Company receiving such rights; provided,
however, that no Lear Company shall have an obligation to expend money, commence
or participate in any litigation or offer or grant any accommodation (financial
or otherwise) to any third Person in order to obtain any such consents,
approvals or waivers.
          (b) To the extent that the consents and waivers referred to in the
immediately preceding paragraph are not obtained, or until the breaches or
violations referred to in the immediately preceding paragraph are resolved, the
applicable Lear Company will use commercially reasonable efforts to (i) provide
to the Company, at its request, the benefits of any such Contract, (ii)
cooperate in any reasonable and lawful arrangement designed to provide such
benefits to the Company, and (iii) enforce, at the request, and for the account
of the Company, any rights of the applicable Lear Company arising from any such
Contract against the other party or parties to such Contract (including the
right to elect to terminate in accordance with the terms thereof upon the
direction of the Company). Notwithstanding any provision to the contrary
contained herein, if the Company requests the benefits of any such Contract and
to the extent such benefits are provided to the Company, the Company will
perform or pay for the benefit of the other party or parties thereto the
obligations of the applicable Lear Company under or in connection with any such
Contract and will indemnify and hold Lear and its Affiliates harmless from any
Damages relating to, resulting from or arising out of the performance by the

 



--------------------------------------------------------------------------------



 




applicable Lear Company or the Company or any failure by the applicable Lear
Company or the Company to so perform or pay.
     6.11 No Solicitation; Acquisition Proposals. (a) At all times prior to the
Closing, Lear will not, and will cause the other Lear Companies and its and
their respective affiliates, officers, directors, employees, agents and
representatives (including any investment banker, financial advisor, attorney or
accountant retained by any of the Lear Companies) not to initiate, solicit or
knowingly encourage (including by way of furnishing information or assistance),
or take any other action intended to or which could reasonably be expected to
lead to an Acquisition Proposal, or enter into or maintain or continue
discussions or negotiations with any person in furtherance of, furnish any
information to any other person with respect to, or approve, agree to, endorse
or recommend, any Acquisition Proposal.
          (b) For the purposes of this Agreement, “Acquisition Proposal” means
an inquiry, offer, proposal or other indication of interest regarding an ISD
Sale. “ISD Sale” means the sale of all or a material portion of the Business
other than as contemplated hereby, whether in the context of a sale of the
Business alone or otherwise, but excluding a Lear Change in Control Transaction.
A “Lear Change in Control Transaction” means a change in control transaction
involving Lear (including any tender or exchange offer, or the execution of any
acquisition agreement involving more than thirty percent (30%) of the
outstanding common stock of Lear or all or substantially all of the assets of
Lear and its subsidiaries, taken as a whole).
          (c) Lear will immediately terminate, and will cause the other Lear
Companies and its and their respective directors, officers, employees,
investment bankers, financial advisors, attorneys and other representatives, to
immediately terminate all discussions or negotiations, if any, with any third
party with respect to, or any that could reasonably be expected to lead to the
possibility of, an Acquisition Proposal.
     6.12 Collection of Payments. Following the Closing Date, subject to
Section 2.5(h), (a) Lear will, and will cause its Affiliates to, promptly,
forward to the Company any payments received by Lear or its Affiliates with
respect to the Business that are Purchased Assets or assets of a Sale Company,
and any checks, drafts or other instruments payable to Lear or any of its
Affiliates with respect to the Business will, when so delivered, bear all
endorsements required to effectuate the transfer of the same to the Company,
(b) Lear will, and will cause its Affiliates to, promptly forward to the Company
(or as it directs) any mail or other communications received by Lear or its
Affiliates relating to the Business, (c) the Company will, and will cause its
Affiliates to, promptly forward to Lear any payments received by the Company or
its Affiliates with respect to any of Lear’s operations or business that are
Excluded Assets, and any checks, drafts or other instruments payable to Lear or
any of its Affiliates shall, when so delivered, bear all endorsements required
to effect the transfer of the same to Lear, and (d) the Company will, and will
cause its Affiliates to, promptly forward to Lear (or as it directs) any mail or
other communications received by the Company or any of its Affiliates relating
to any of Lear’s operations or business other than the Business. The Company and
Lear will deliver a statement in respect of any collections received on behalf
of the other.
     6.13 Financial Statements. Prior to the Closing, Lear shall deliver to the
Company within fifteen (15) days after the end of each calendar month an
unaudited balance sheet and related unaudited consolidated statement of income
for the Business for the month then ended, which financial statements shall be
deemed to be included within the definition of “Financial Statements” for
purposes of Section 6.7.

 



--------------------------------------------------------------------------------



 



     6.14 Tax Matters.
          (a) Tax Returns.
          (i) Lear shall prepare and file, or cause to be prepared and filed,
all of the Sale Companies’ Income Tax Returns for all taxable years or periods
ending on or before the Closing Date (to the extent each of the Sale Companies
has not already done so). Lear shall pay or cause to be paid any Income Taxes
shown as due thereon. Lear shall prepare, or cause to be prepared, such Income
Tax Returns using accounting methods and other practices that are consistent
with those used by Lear with respect to the Sale Companies in its prior Income
Tax Returns, except as required by applicable law. Lear shall deliver, or cause
to be delivered to the Company, a draft of each of the Income Tax Returns for
each of the Sale Companies not less than ninety (90) days prior to the due date
for filing such Income Tax Returns (including extensions) in the United States,
and not less than thirty (30) days prior to the due date for filing such Income
Tax Returns in foreign jurisdictions, and the Company shall provide Lear with
comments on, and proposed changes to, such Income Tax Returns not later than
sixty (60) days prior to such due date in the United States, and not less than
twenty (20) days prior to the due date for filing such Income Tax Returns in the
foreign jurisdictions. If any aspect of such Income Tax Returns remains in
dispute within thirty (30) days prior to the due date for filing such Income Tax
Returns in the United States, and within ten (10) days prior to the due date for
filing such Income Tax Return in a foreign jurisdiction, the matter in dispute
shall be submitted to the Accounting Firm for resolution. The decision of the
Accounting Firm shall be final and binding on the parties, and the Company shall
bear 100% of the Accounting Firm’s fees and expenses for such resolution.
          (ii) The Company shall prepare and file, or cause to be prepared and
filed, all of the Sale Companies’ Income Tax Returns for all taxable years or
periods ending after the Closing Date, and the Company shall pay, or cause to be
paid, all Income Taxes shown as due thereon; provided, that with respect to any
Straddle Period, the Company shall be entitled to reimbursement and
indemnification as set forth in this Agreement.
          (iii) The Company shall prepare and timely file, or cause to be
prepared and timely filed, all Income Tax Returns of each of the Sale Companies
that are due with respect to any Straddle Period. The Company shall pay or cause
to be paid all Income Taxes imposed on any of the Sale Companies shown as due
and owing on such Income Tax Returns, subject to reimbursement and
indemnification by Lear pursuant to this Agreement. The Company shall prepare,
or cause to be prepared, such Income Tax Returns using accounting methods and
other practices that are consistent with those used by each of the Sale
Companies in its prior Income Tax Returns, except as required by applicable law.
The Company shall deliver, or cause to be delivered, a draft of each of the
Income Tax Returns for each of the Sale Companies to Lear not less than ninety
(90) days prior to the due date for filing such Income Tax Returns (including
extensions) in the United States, and not less than thirty (30) days prior to
the due dates for filing such Income Tax Returns in foreign jurisdictions, and
Lear shall provide the Company with comments on, and proposed changes to, such
Income Tax Returns not later than sixty (60) days prior to such due date in the
United States and not less than twenty (20) days prior to the due dates for
filing such Income Tax Returns in foreign jurisdictions. If any aspect of such
Income Tax Returns remains in dispute within thirty (30) days prior to the due
date for filing such Income Tax Returns in the United States,

 



--------------------------------------------------------------------------------



 



and within ten (10) days prior to the due date for filing such Income Tax Return
in a foreign jurisdiction, the matter in dispute shall be submitted to the
Accounting Firm for resolution. The decision of the Accounting Firm shall be
final and binding on the parties, and the Company shall bear 100% of the
Accounting Firm’s fees and expenses for such resolution.
          (b) Apportionment of Income Taxes. For purposes of this Agreement, the
portion of Income Tax of any of the Sale Companies that is attributable to any
Tax period that begins on or before the Closing Date and ends after the Closing
Date (a “Straddle Period”) shall be apportioned between the period of the
Straddle Period that begins before the Closing Date and extends through the
Closing Date (the “Pre-Closing Straddle Period”) and the period of the Straddle
Period that extends from the day after the Closing Date to the end of the
Straddle Period (the “Post-Closing Straddle Period”) in accordance with this
Section. With respect to any Straddle Period, the Company and Lear shall, to the
extent permitted by Law, elect to treat the Closing Date as the last day of the
taxable year or period of each of the Sale Companies and shall apportion any
Income Taxes arising out of or relating to a Straddle Period to the Pre-Closing
Straddle Period under the “closing-the-books” method as described in Treasury
Regulation Section 1.1502-76(b)(2)(i) (or any similar provision of state, local
or foreign Law). In any case where applicable Law does not permit any of the
Sale Companies to treat the Closing Date as the last day of the taxable year or
period, any Income Taxes arising out of or relating to a Straddle Period will be
apportioned to the Pre-Closing Straddle Period based on a closing of the books
of the relevant Sale Company; provided, however, that (i) exemptions,
allowances, deductions or credits that are calculated on an annualized basis
(including depreciation, amortization and depletion deductions) shall be
apportioned on a daily pro rata basis, (ii) solely for purposes of determining
the marginal tax rate applicable to income during such period in a jurisdiction
in which such tax rate depends upon the level of income, annualized income shall
be taken into account, and (iii) any net operating loss or credit carryforwards
shall be used first against income or Tax arising in the Pre-Closing Straddle
Period.
          (c) Indemnification by Lear. Lear shall indemnify and hold harmless
the Company and the Sale Companies for, and shall pay to the Company the
monetary value of, (i) all Income Taxes (or the nonpayment thereof) of any of
the Sale Companies for any Pre-Closing Tax Period and any Pre-Closing Straddle
Period; (ii) all Income Taxes of any member of an affiliated, combined or
unitary group of which any of the Sale Companies is or was a member on or prior
to the Closing Date, including pursuant to Treasury Regulation Section 1.1502-6
or any analogous or similar state, local or foreign Law; (iii) any and all
Income Taxes of any Person (other than any of the Sale Companies) imposed on the
Sale Companies as a transferee or successor, by contract or pursuant to any Law,
which Income Taxes relate to an event or transaction occurring on or before the
Closing Date; (iv) any adverse consequences arising, directly or indirectly,
from or in connection with any proceedings, claims, demands or assessments
incidental to any of the matters set forth herein; and (v) any Taxes imposed by
a Canadian Tax authority on any Lear Company party to a Reorganization
transaction and payable by such Lear Company for any period ended prior to or
including the date(s) of the Reorganization transaction if such Tax or an amount
on account of such Tax is assessed against or otherwise becomes payable by such
Sale Company as a transferee of assets of such Lear Company, other than Transfer
Taxes provided for in Section 6.14(g). In furtherance of the above, Lear’s
obligations hereunder shall be reduced by any Lear Company payments required to
be paid to the Mexican Subsidiaries under Mexican law to reimburse the Mexican
Subsidiaries for their share of Income Taxes for the period prior to the Closing
(the “Mexican Tax Reimbursement”).

 



--------------------------------------------------------------------------------



 



          (d) Indemnification by the Company. The Company shall indemnify and
hold harmless Lear and its Affiliates for any Taxes arising out of or relating
to any breach of the Company’s covenants contained herein.
          (e) Tax Sharing Agreements and Tax Elections. Lear shall cause the
Sale Companies to terminate as of the Closing Date any Income Tax sharing,
Income Tax indemnity or Income Tax allocation agreement between any of the Sale
Companies and any other party. Lear shall not, without the prior written consent
of the Company (which consent may not be unreasonably withheld), make or revoke,
or cause or permit to be made or revoked, any Tax election pertaining to the
Sale Companies. Notwithstanding the above, Lear shall be entitled to cause each
of the Mexican Subsidiaries to make an election under Treasury Regulation
section 301.7701-3 (a “Check the Box Election”) to be disregarded, and the
Company agrees that none of the Canadian Subsidiaries shall make a Check the Box
Election for (or which may otherwise affect) a period prior to the Closing.
          (f) Tax Records. Lear shall make available to the Company such records
as the Company may require for the preparation of any Tax Return and such
records as the Company may require for the defense of any proceeding, claim,
demand or assessment concerning such Tax Return. The Company shall make
available to Lear such records as the Lear may require for the preparation of
any Tax Return and such records as Lear may require for the defense of any
proceeding, claim, demand or assessment concerning any such Tax Return. At or
prior to Closing, Lear agrees to provide copies of any Check the Box Elections
with respect to the Sale Companies and approvals thereof, if received.
          (g) Transfer Taxes. All transfer, documentary, sales, non-refundable
goods and services, non-refundable value-added, use, stamp, registration, and
other such Taxes and fees (including any penalties and interest) imposed on the
Company or a Lear Company in connection with or in contemplation of this
Agreement (“Transfer Taxes”) shall be borne and paid three-fourths (3/4) by the
Company and one-fourth (1/4) by Lear; provided, however, to the extent the
Transfer Taxes exceed $750,000, any Transfer Taxes above $750,000 shall be borne
and paid by Lear. The Company and Lear shall cooperate in filing, or causing to
be filed, at the Company’s expense all necessary Tax Returns and other
documentation with respect to all such Transfer Taxes and all such Transfer
Taxes shall be paid by the Company and Lear in accordance with the terms of this
Section 6.14(g) when due.
          (h) Costs of Transferring Tax Incentives. All costs and expenses
imposed on the Company or a Lear Company in connection with this Agreement as a
result of transferring or obtaining the benefits associated with (i) currently
active Tax abatements, incentives or similar special Tax benefit programs
(collectively, “Tax Incentives”) (ii) currently negotiated or pending Tax
Incentives, or (iii) currently concluded Tax Incentives shall be borne and paid
as follows: (A) in the case of Tax Incentives that will provide benefits to the
Company after the Closing, such costs and expenses shall be borne three-fourths
(3/4) by the Company and one-fourth (1/4) by Lear; and (B) in the case of all
other Tax Incentives, such costs and expenses shall be borne by Lear. The
Company and Lear shall cooperate in filing, or causing to be filed, at the
Company’s expense all appropriate filings and other documentation required in
connection with the transfer of the Tax Incentives.
          (i) Cooperation; Audits. In connection with the preparation of Tax
Returns, audit examinations, and any administrative or judicial proceedings
relating to the Tax liabilities imposed on any of the Sale Companies, the
Company and the Sale Companies, on the one hand, and Lear, on the other hand,
shall cooperate fully with each other, including, without

 



--------------------------------------------------------------------------------



 



limitation, the furnishing or making available during normal business hours of
records, personnel (as reasonably required), books of account, powers of
attorney or other materials necessary or helpful for the preparation of such Tax
Returns, the conduct of audit examinations or the defense of claims by Taxing
Authorities as to the imposition of Taxes. To the extent permitted by applicable
Law, the parties shall take consistent positions with respect to all Tax
matters.
          (j) Certain Controversies. If any Taxing Authority issues to any Sale
Company (i) a written notice of its intent to audit, examine or conduct another
proceeding with respect to Taxes or Tax Returns of any of the Sale Companies for
periods ending prior to the Closing Date or (ii) a written notice of deficiency,
a written notice of reassessment, a written proposed adjustment, a written
assertion of claim or written demand concerning Taxes or Tax Returns of any of
the Sale Companies for periods beginning on or prior to the Closing Date, the
Company or the relevant Sale Company shall notify Lear of their receipt of such
communication from the Taxing Authority within ten (10) Business Days after
receiving such written notice. No failure or delay of the Company or the
relevant Sale Company in the performance of the foregoing shall reduce or
otherwise affect the obligations or liabilities of Lear pursuant to this
Agreement, except to the extent that such failure or delay shall preclude Lear
from defending against any liability or claim for Taxes that Lear is obligated
to pay hereunder. The Company shall not allow any of the Sale Companies to
settle or otherwise resolve any such deficiency, reassessment, adjustment or
assertion of claim or demand without the prior written approval of Lear, which
consent shall not be unreasonably withheld or delayed. Lear shall have the right
to represent the interests of the Sale Companies before the relevant Taxing
Authority with respect to any inquiry, proceeding, claim, demand or assessment
or other similar event relating to a taxable period that begins before and ends
on or before the Closing Date (a “Pre-Closing Period Tax Matter”), and Lear
shall have the right to control the defense, compromise or other resolution of
any such Pre-Closing Period Tax Matter, including responding to inquiries,
filing Tax Returns and contesting, defending against and resolving any
assessment for additional Taxes or notice of Tax deficiency or other adjustment
of Taxes of, or relating to, such Pre-Closing Period Tax Matter. Lear shall not
enter into any settlement of or otherwise compromise any such Pre-Closing Period
Tax Matter to the extent that it adversely affects the Tax liability of the
Company without the prior written consent of the Company, which consent shall
not be unreasonably withheld or delayed. Lear shall have the right to represent
the interests of the Sale Companies before the relevant Taxing Authority with
respect to any inquiry, proceeding, claim, demand or assessment or other similar
event relating to a taxable period that begins before but does not end on or
before the Closing Date to the extent such inquiry, proceeding, claim, demand or
assessment or other similar event could give rise to a liability for which Lear
could be liable under this Agreement (a “Straddle Period Tax Matter”), and Lear
shall have the right to control the defense, compromise or other resolution of
any such Straddle Period Tax Matter, including responding to inquiries, filing
Tax Returns and contesting, defending against and resolving any assessment for
additional Taxes or notice of Tax deficiency or other adjustment of Taxes of, or
relating to, such Straddle Period Tax Matter. The Company shall have the right
(but not the duty) to participate in the defense of such Straddle Period Tax
Matter and to employ counsel, at its own expense, separate from counsel employed
by Lear, and Lear shall not enter into any settlement of or otherwise compromise
any such Straddle Period Tax Matter to the extent that it adversely affects the
Tax liability of the Company without the prior written consent of the Company,
which consent shall not be unreasonably withheld or delayed.
          (k) Maintenance of Tax Incentives. The Company, its Affiliates and the
Sale Companies shall use commercially reasonable efforts to continue to pursue,
maintain, document, and otherwise comply with the terms of all currently active,
pending or concluded Tax Incentives with respect to the Business, including
permitting the continuance of the filing

 



--------------------------------------------------------------------------------



 




against the Company or its Affiliates of a financing statement by the City of
Iowa City with respect to certain equipment located at the Iowa City plant
through June 30, 2008; provided, however, the above shall not restrict the
Company’s ability to make business decisions with respect to the ownership,
disposition or operation of any aspect of the Business. Lear agrees to satisfy
any claims for Tax benefits associated with Tax Incentives received by a Lear
Company with respect to a period on or before the Closing Date. If the Company
is unwilling or unable to continue to pursue, maintain, or otherwise comply with
the terms of any currently active, pending or concluded Tax Incentives relating
to the plants or operations in Iowa City, Iowa or Wauseon, Ohio (a
“Non-Compliance Event”), the Company agrees to provide Lear with advance notice
of not less than 60 days of an event which will trigger a Non-Compliance Event
and agrees to cooperate in good faith with Lear and to include Lear in any
negotiations with governmental authorities regarding the scope of any clawbacks
or loss of refund attributable to a Non-Compliance Event, including allowing
Lear to initiate discussions with the governmental authorities regarding the
same.
          (l) Tax Refunds. All Tax refunds (whether in the form of a direct
payment or an offset or credit to Taxes payable taking into account the Mexican
Tax Reimbursement) plus interest thereon, for Taxes of any Sale Company for any
period ending on or before the Closing Date (or portions thereof) shall be the
property of Lear and such refunds, plus any interest earned in connection with
the refund shall be paid to Lear by the Company promptly upon receipt (or in the
case of offsets or credits, promptly upon the use of such offsets or credits to
reduce Taxes otherwise payable). The Company shall cooperate (and cause the Sale
Companies to cooperate) with Lear to obtain any refunds (including filing
amended returns) that are the property of Lear.
          (m) NOL Carrybacks. To the extent permitted by applicable law, the
Sale Companies shall not carryback any net operating losses or other Tax
attributes to any period ending on or before the Closing Date and the Company
and the Sale Companies shall make all necessary elections, and cause their
Affiliates, to make all necessary elections to not carryback net operating
losses or other Tax attributes to any period ending on or before the Closing
Date. If any Sale Company is required to carryback a net operating loss or other
Tax attribute to a period ending on or before the Closing Date, the Company
shall indemnify and hold Lear and its Affiliates harmless from any adverse Tax
consequences resulting from such carryback (including any adverse consequences
resulting from disallowance of the item being carried back).
          (n) No Section 338 Election. The Company covenants and agrees that it
shall not (and shall not allow any Sale Company to) make an election under Code
Section 338 with respect to the acquisition of any of the Sale Companies or
enter into agreement or take any action or consummate any transaction
(including, without limitation, having any Sale Company sell its assets or
declare or pay a dividend) if such election, action or transaction could
increase Lear or any of its Affiliate’s Tax Liabilities or decrease Lear or any
of its Affiliate’s Tax attributes for any period ending on or before the Closing
Date.
          (o) Survival. Notwithstanding anything to the contrary in
Article VIII, the parties’ obligations in this Section 6.14 shall survive until
the applicable statute of limitations plus 30 days (including extensions).
     6.15 Use of Supplies and Materials Bearing Tradename.

 



--------------------------------------------------------------------------------



 



          (a) Following the Closing, the Company and/or Sale Companies may have
in inventory a quantity of preprinted stationery, invoices, receipts, forms,
advertising and promotional materials, training and source literature, packaging
materials, labels and other supplies which bear the Retained Names.
          (b) Lear is not conveying ownership rights or granting the Company or
any of its Affiliates a license to use any of the Retained Names, except as set
forth in the Intellectual Property Transfer and License Agreement. In the event
there are any inconsistencies between this Section 6.15 and the Intellectual
Property Transfer and License Agreement, the terms and provisions of the
Intellectual Property Transfer and License Agreement shall govern. The Company
will, and will cause the Sale Companies to (i) cease use of packaging,
advertising, sales and promotional materials bearing any of the Retained Names,
and (ii) cease using or displaying the Retained Names upon the earlier of
(A) the date all inventory, warehoused stock and finished product held by the
Sale Companies or the Company as of the Closing has been depleted and (B) the
date falling six months after the Closing Date; provided, that the Company and
the Sale Companies comply with all Laws in any use of such materials. From and
after such date, the Company shall not, and shall not allow the Sale Companies
to, sell any such inventory or use any such materials for any purpose and shall
destroy any such remaining materials. The Company shall, and shall cause the
Sale Companies to, cease using the Retained Names on buildings, vehicles, signs
and other fixed assets of the Business as soon as reasonably possible following
the Closing Date and, in any event, within a period not to exceed four
(4) months after the Closing Date. The Company agrees to indemnify and hold each
Lear Indemnified Party harmless from any Damages relating to, resulting from or
arising out of use by the Company or its Subsidiaries of supplies and materials
bearing any Retained Name, and the Company agrees to indemnify and hold each
Lear Indemnified Party harmless from any Damages relating to, resulting from or
arising out of the use by the Company or its Subsidiaries of supplies and
materials bearing a Retained Name, except in each case to the extent Lear is
obligated to indemnify a Company Indemnified Party with respect thereto.
          (c) The Company acknowledges that a violation of this Section 6.15 may
cause Lear and its Affiliates irreparable harm which may not be adequately
compensated for by money damages. The Company therefore agrees that in the event
of any such actual or threatened violation of this Section 6.15, Lear and any of
its Affiliates shall be entitled, in addition to other remedies that they may
have, to a temporary restraining order and to preliminary and final injunctive
relief against the Company or any of its Subsidiaries to prevent any violations
of this Section 6.15, without the necessity of posting a bond.
     6.16 Further Assurances. From time to time, as and when requested by either
party hereto, the other party will execute and deliver, or cause to be executed
and delivered, all such documents and instruments and will take, or cause to be
taken, all such further actions, as the requesting party may reasonably deem
necessary or desirable to make effective the transactions contemplated by this
Agreement, including executing and delivering such other instruments of
conveyance and transfer as the Company may reasonably request to more
effectively convey and transfer to, and vest in, the Company or the Sale
Companies and put the Company or the Sale Companies in possession of, any of the
Purchased Assets.
     6.17 Confidential Nature of Information. Each party agrees that it will
treat in confidence all documents, materials and other information which it
shall have obtained regarding the other party during the course of the
negotiations leading to the consummation of the transactions contemplated hereby
(whether obtained before or after the date of this Agreement), the investigation
provided for herein and the preparation of this Agreement and other related

 



--------------------------------------------------------------------------------



 



documents, and, if the transactions contemplated hereby are not consummated,
each party will return to the other party all copies of nonpublic documents and
materials which have been furnished in connection therewith. Such documents,
materials and information shall not be communicated to any third Person (other
than each party’s counsel, accountants, financial advisors or lenders). No other
party shall use any confidential information in any manner whatsoever except
solely for the purpose of evaluating the proposed transactions contemplated by
this Agreement; provided, however, that after the Closing, the Company may use
or disclose any confidential information reasonably related to the Business;
provided, further, that to the extent that a Person receiving confidential
information hereunder may become required by law or regulation to disclose any
of such confidential information, such Person (a) may only disclose such
information if it will first have used commercially reasonable efforts to, and,
if practicable, will have afforded the other party the opportunity to, obtain an
appropriate protective order or other satisfactory assurance of confidential
treatment for the information required to be so disclosed and (b) if such
protective order or other remedy is not obtained, or the other party waives such
Person’s compliance with the provisions of this Section 6.17, it will only
furnish that portion of the confidential information which is legally required
to be so disclosed. The obligation of each party to treat such documents,
materials and other information in confidence shall not apply to any information
(i) which is or becomes generally available to the public other than as a result
of a disclosure by the party receiving the confidential information, (ii) that
was available to the receiving party on a non-confidential basis prior to its
disclosure by the disclosing party or (iii) becomes available to the receiving
party from a Person other than the disclosing party or its Affiliates who is
not, to the receiving party’s knowledge, subject to any legally binding
obligation to keep such information confidential.
     6.18 Other Real Estate Matters. Prior to the Closing, the Company and Lear
will negotiate in good faith mutually acceptable leases on commercially
reasonable terms consistent with the terms set forth on the attached Exhibit A
for the lease facilities located in Dearborn, Michigan and Rochester Hills,
Michigan relating to the management and operational support personnel, including
commercial and purchasing organizations associated with the Business.
     6.19 Change of Corporate Name. The Company acknowledges and agrees that all
of the rights (and the rights of any of its Subsidiaries, including the Sale
Companies) in and to, and ownership of, the Retained Names shall belong to Lear
and its Affiliates. From and after the Closing, the Company and its Subsidiaries
shall be prohibited from using any Retained Name, except to the extent expressly
set forth in this Agreement or the Intellectual Property License Agreement.
     6.20 Certain Agreements of IACNA, WL Ross and Franklin.
          (a) Each of IACNA, WL Ross and Franklin hereby covenants and agrees
that, subject to the satisfaction or waiver of the Company’s conditions
precedent set forth in Section 3.1, at Closing it or one or more of its
Affiliates shall (i) enter into each Ancillary Agreement to which it is a party,
(ii) make the capital contribution required of it under the LLC Agreement,
(iii) subject to the next sentence, make its Affiliate Loan to the Company, and
(iv) make its escrow deposit as contemplated by Section 2.4 of the LLC
Agreement. WL Ross and Franklin’s obligation to make or cause their Affiliates
to make their respective Affiliate Loans will be reduced pro rata to the extent
the Company obtains debt financing, funded at the Closing, from a third party on
substantially the same or more favorable terms as those set forth in the
Promissory Notes.
          (b) Each of IACNA, WL Ross and Franklin hereby covenants and agrees to
cause (or to cause its Affiliates to cause) the Company to perform every
covenant in this Agreement to be performed by the

 



--------------------------------------------------------------------------------



 



Company prior to Closing. IACNA covenants and agrees to cause the capital
contributions required under Section 2.2 of the LLC Agreement to be contributed
to the Company. IACNA hereby guarantees the full and timely performance of the
Company’s obligations set forth in Sections 6.14, 8.2 and 8.3.
          (c) Each of IACNA, WL Ross and Franklin, severally and not jointly,
represents and warrants to Lear, with respect to itself only, that (i) it has
full capacity, power, and authority to enter into this Agreement and to carry
out its obligations set forth in this Section 6.20, (ii) the provisions of this
Section 6.20 are binding upon it and enforceable against it in accordance with
their terms, except to the extent that their enforceability may be subject to
applicable bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles, (iii) no consents or approvals (which have not been
obtained) are required from any governmental authority or other person for it to
enter into this Agreement, and (iv) its execution and delivery of this
Agreement, and the performance of the obligations contemplated hereby, do not
conflict with or contravene the provisions of its charter documents, any
agreement or instrument by which it or its properties are bound or any law,
rule, regulation, order or decree to which it or its properties are subject.
     6.21 Restructuring. Prior to the Closing, Lear shall cause the Lear
Companies to consummate the transactions contemplated by Exhibit H (the
“Reorganization”). Lear agrees not to take or to permit any Lear Company to take
any action inconsistent with Exhibit H without the prior written consent of the
Company, which consent shall not be unreasonably withheld or delayed. Lear will
cause the Reorganization to be consummated so as to ensure that, as of the
Closing: (a) the assets owned by the Current Subsidiaries that are used
primarily in the Business are vested in the Sale Companies free and clear of
Liens other than Permitted Liens and (b) without limiting Section 2.3(b), the
Liabilities of the Sale Companies will not include any Retained Sale Company
Liabilities. Lear will consult with the Company on a regular basis with respect
to the specific terms and sequencing of the Reorganization and will provide the
Company with an opportunity to review and comment on all documentation and
governmental filings or notices before they are implemented. Lear shall
indemnify and hold harmless the Sale Companies for all Damages arising out of
non-compliance by a Sale Company with applicable Canadian bulk sales legislation
in connection with the Reorganization, provided that this indemnity shall not,
without limiting Section 6.14(c), apply to Damages related to the Liabilities
referred to in Section 2.3(b)(i) – (iv), which Liabilities shall be retained by
the Sale Company from and after Closing.
     6.22 Reimbursement for Sale Companies’ Assets. Lear shall deliver to the
Company, no later than 60 days after the Closing Date, Lear’s calculation of the
Sale Companies Adjustment. If the Company does not provide a notice of dispute
to Lear with respect to Lear’s calculation of the Sale Companies Adjustment
within 30 days after Lear’s delivery of the calculation, the Sale Companies
Adjustment provided by Lear shall be deemed the finally determined Sale
Companies Adjustment. Any resolution of the Sale Companies Adjustment shall be
subject to the procedures relating to access to information and dispute
resolution set forth in Section 2.5. If the amount of the Sale Companies
Adjustment is a positive number, the Company shall pay to the applicable Stock
Seller(s) promptly after the final determination of the Sale Companies
Adjustment an amount equal to the amount by which the Sale Companies Adjustment
exceeds $0. If the amount of the Sale Companies Adjustment is a negative number,
Lear shall cause the applicable Stock Sellers to pay to the Company promptly
after the final determination of the Sale Companies Adjustment an amount equal
to the amount by which the Sale Companies Adjustment is less than $0. Lear and
the Company shall cause any inter-

 



--------------------------------------------------------------------------------



 



company payables between a Sale Company and Lear or any of Lear’s Subsidiaries
outstanding at Closing (other than inter-company trade accounts payable) to be
paid in full no later than the date on which the payment set forth above is made
with respect to the Sale Companies Adjustment.
ARTICLE VII
EMPLOYMENT MATTERS; EMPLOYEE BENEFITS
     7.1 Employee Benefit Plans.
          (a) Schedule 7.1(a) hereto lists all material Benefit Plans in effect
as of the date hereof including, without limitation, all pension,
profit-sharing, savings and thrift, bonus, incentive or deferred compensation,
severance pay and medical and life insurance plans in which any current or
former Employees participate (collectively, “Employee Benefit Plans”).
          (b) Lear has provided or made available to the Company: (i) a complete
copy of each written Employee Benefit Plan and a description of any unwritten
Employee Benefit Plan, each as in effect on the date hereof; (ii) a copy of each
trust agreement or other funding vehicle with respect to each such plan; (iii) a
copy of the most recently received determination letter, if any, and any and all
currently effective rulings or notices issued by a governmental or regulatory
authority, with respect to each such plan; (iv) a copy of the Form 5500 Annual
Report (or similar governmental report applicable outside of the United States),
if any, for each of the two most recent plan years for each such plan; and
(vi) the most recent summary plan description, if any, with respect to each such
plan (excluding for purposes of this subsection (b) any documents not available
to Lear relating to any “multiemployer plan”, as defined in Section 4001(a)(3)
of ERISA and any Canadian multiemployer plan to which a Lear Company is
contributing on behalf of non-U.S. Employees).
          (c) Each U.S. Employee Benefit Plan (other than a multiemployer plan)
has been operated and administered in material compliance with its terms and all
applicable requirements of ERISA and the Code and with any applicable reporting
and disclosure requirements, including but not limited to the requirement of
Part 6 of Subtitle B of Title I of ERISA and Section 4980B of the Code.
          (d) Each Employee Benefit Plan (other than a multiemployer plan) which
is intended to meet the requirements of a “qualified plan” under Section 401(a)
of the Code is so qualified and has either received a favorable determination
letter from the Internal Revenue Service that such plan is so qualified or has
requested such a favorable determination letter within the remedial amendment
period of Section 401(b) of the Code and neither Lear nor any Lear Company is
aware of any facts or circumstances that would jeopardize the qualification of
such plan or the tax exempt status of any related trust maintained by any Lear
Company or an ERISA Affiliate intended to be exempt from U.S. federal income
taxation under Section 501 of the Code, or the qualified or registered status of
any Benefit Plan or trust maintained outside the United States.
          (e) Except as set forth on Schedule 7.1(e), no U.S. Employee Benefit
Plan (other than a multiemployer plan) which is a defined benefit plan or is
subject to Title IV of ERISA or any trust established thereunder has incurred
any “accumulated funding deficiency” (as defined in Section 302 of ERISA and
Section 412 of the Code), whether or not waived, as of the last day of the most
recent fiscal year of each Title IV Plan ended prior to the Closing Date.

 



--------------------------------------------------------------------------------



 



          (f) Except as otherwise set forth on Schedule 7.1(f), none of the
Employee Benefit Plans provides or obligates any Lear Company or its
Subsidiaries to provide any Employee (or any dependent thereof) any life
insurance or medical or health or any other welfare benefits after their
termination of employment with a Lear Company or any of its Subsidiaries, other
than as required under Part 6 of Subtitle B of Title I of ERISA, Section 4980B
of the Code or any similar state law, and except as otherwise set forth on
Schedule 7.1(f), neither the Company nor any Subsidiary has at any time made a
promise or guarantee, or any expression that could be construed as such a
promise or guarantee, to any Employee that any such retiree benefit is or will
be provided for the life of the retiree, spouse or dependent or on a permanent,
“lifetime” or vested basis.
          (g) Except as set forth on Schedule 7.1(g), neither Lear nor any of
its Subsidiaries is required with respect to the Business to contribute to, or
during the five-year period ending on the Closing Date will have been required
to contribute to, any “multiemployer plan”, as such term is defined in
Section 4001(a)(3) of ERISA, and neither Lear nor any of its Subsidiaries is
subject to any withdrawal or partial withdrawal liability within the
contemplation of Section 4201 of ERISA with respect to the Business and will not
become subject thereto as a result of the transactions contemplated by this
Agreement. To the Knowledge of Lear, no U.S. multiemployer plan is insolvent or
is in reorganization status under ERISA Section 4241. Except as set forth on
Schedule 7.1(g), neither Lear nor any of its Subsidiaries is required with
respect to Employees to contribute to any Canadian multiemployer plan. Except as
set forth on Schedule 7.1(g), neither Lear nor any of its Subsidiaries is
required with respect to Employees to contribute to any Canadian multi-employer
plan, and, to the Knowledge of Lear, the only obligation to or in respect of any
Canadian Benefit Plan that is a multi-employer plan is to make the required
contributions to such plan in the amounts and in the manner set forth in the
applicable collective bargaining agreements.
          (h) Except as otherwise set forth on Schedule 7.1(h) hereto, neither
the execution and delivery of this Agreement nor the consummation of the
transactions contemplated hereby will (i) result in any material payment
(including, without limitation, severance, unemployment compensation, golden
parachute or otherwise) becoming due from Lear or any of its Subsidiaries under
any Employee Benefit Plan, (ii) materially increase any benefits otherwise
payable under any Employee Benefit Plan or (iii) result in the acceleration of
the time of payment or vesting of any such benefits to any material extent.
          (i) Except as otherwise set forth on Schedule 7.1(i) hereto or as
would not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect, each Employee Benefit Plan which is not a U.S. Company
Employee Benefit Plan and is not a multiemployer plan (a “Foreign Company Plan”)
has been maintained in all material respects in accordance with its terms and
with all material legal requirements applicable thereto and is funded and/or
book reserved for in accordance with applicable laws. With respect to any
non-U.S. multiemployer plan Lear or its Affiliate has made all required
contributions when due.
          (j) Subject to any applicable collective bargaining agreement and any
non-U.S. law to the contrary and except for any Canadian pension Employee
Benefit Plan or multiemployer plan, or as may be disclosed on Schedule 7.1(j),
Lear and, where applicable, each Lear Company has the right to amend or
terminate its participation with respect to, and sponsorship of, each Employee
Benefit Plan.
     7.2 Employment Offers. Prior to the Closing Date, the Company will offer
employment to all current Employees of the Asset Sellers (including such
Employees on short-term disability,

 



--------------------------------------------------------------------------------



 



conditioned upon their acceptance of the Company’s employment offer by the
earlier of the expiration of the period of short-term disability or the date on
which they are no longer disabled, and excluding Employees on long-term
disability), such employment to be effective as of 12:01 a.m. on the Closing
Date. With respect to bargaining unit Employees of the Asset Sellers, the terms
of their employment will be subject to the Company’s ability to negotiate or
implement new or modified wages, hours and other terms and conditions of
employment with the appropriate authorized collective bargaining representative
at each such acquired location. Until such time as new or modified wages, hours
and terms and conditions are negotiated or implemented, such bargaining unit
employees will continue to work under the existing wages, hours and other terms
and conditions of employment set forth in the existing collective bargaining
agreement at each such acquired location. With respect to the non-bargaining
unit Employees, the offer of employment or the continued employment of
Transferred Employees will be in the same or a comparable position with wages,
compensation and benefits (excluding any benefits under a defined benefit plan
or any retiree medical or life insurance program) that are not, in the
aggregate, materially less favorable to the Employee than those in place
immediately prior to Closing, as determined by the Company, with such wages,
compensation and benefits, except with respect to defined benefit pension plans
and post-retirement benefits, being maintained for a minimum period of three
months after the Closing Date. Those Employees accepting such offers of
employment by the Company will be deemed “Hired Employees”. Within 10 days after
the Closing Date, the Company will give Lear a list of all Hired Employees.
     7.3 Termination of Participation. Except as provided in Sections 7.4 and
7.5 hereof, as of the Closing Date, Lear shall cause the Sale Companies to cease
participating in each Employee Benefit Plan and the active participation in each
Employee Benefit Plan of Transferred Employees shall cease as of the Closing
Date, and no additional benefits shall be accrued thereunder for such
Transferred Employees.
     7.4 Pension Plans. Lear and its Affiliates shall retain (a) all assets and
liabilities accrued through the Closing Date under the Employee Benefit Plans in
which Employees in the United States (“U.S. Company Employees”) participate
(“U.S. Employee Benefit Plans”) that are pension plans intending to be qualified
under Code Section 401(a), and shall make all contributions required to be made
under the terms of each such plan for periods ending on or before the Closing
Date, and (b) all liabilities under any supplemental or other non-qualified
retirement or pension plan maintained for the benefit of U.S. Company Employees.
Each Hired Employee’s accrued benefit and account balance under U.S. Employee
Benefit Plan shall be 100% vested as of the Closing Date. Lear and its
Affiliates shall (i) retain all assets and liabilities accrued through the
Closing Date with respect to Employees of the Canadian Holding Company and
Canadian Subsidiaries under the Employee Benefit Plans that are defined benefit
or defined contribution pension plans, excluding any Canadian multiemployer
plan, (ii) make all contributions required to be made under the terms of each
defined benefit or defined contribution plan (or, with respect to any Canadian
multiemployer plan, under the terms of the applicable collective bargaining
agreement) with respect to which Employees of the Canadian Holding Company or
Canadian Subsidiaries participate for periods ending on or before the Closing
Date, and (iii) retain all liabilities under any supplemental pension plan
maintained for the benefit of Employees of the Canadian Holding Company and
Canadian Subsidiaries.
     7.5 Welfare Plans. Lear shall retain all assets relating to the Employee
Benefit Plans in which Employees participate that are welfare benefit plans and
shall be liable for and shall hold the Company and its Subsidiaries harmless
from and against all claims for the benefits described below by participants of
such plans which are incurred prior to the Closing Date. For

 



--------------------------------------------------------------------------------



 



purposes of this Agreement, the following claims shall be deemed to be incurred
as follows: (i) life, accidental death and dismemberment and business travel
accident insurance benefits, upon the death or accident giving rise to such
benefits; (ii) health, dental, and/or prescription drug benefits, upon provision
of such services, materials or supplies; (iii) long-term disability benefits, as
of the date of the event giving rise to the long-term disability benefit by
Lear’s insurance carrier; and (iv) workers’ compensation claims, upon the event
giving rise to the claim.
     Lear shall be liable for and shall hold the Company and its Subsidiaries
harmless from and against any retiree welfare benefits to be provided to
retirees of any Lear Company and its Subsidiaries who have actually retired
prior to the Closing Date, under any U.S. Employee Benefit Plan. In addition,
Lear shall remain liable for payment of amounts credited as of the Closing Date
to the MSP notational account for Mendon Employees covered by the collective
bargaining agreement with the UAW, such payments being due if a union employee
leaves employment with Company and its Subsidiaries or Lear and its Subsidiaries
after attaining 10 years of service and 55 years of age.
     7.6 Assistance with Welfare Benefit Plan Transition. From the date of
signing this Agreement until the Closing Date, Lear and its Affiliates agree to
work with the Company to enable the Company or its Affiliates to establish
welfare benefit plans mirroring the Lear plans that will cover eligible Hired
Employees and Transferred Employees and their eligible dependents, so that on
the Closing Date said individuals may obtain coverage under the Company’s or its
Affiliates’ mirror plans. Lear agrees to use its reasonable best efforts to
obtain from its welfare benefits providers comparable terms and conditions for
the Company for the remainder of 2007. Lear shall provide transition services to
the Company with respect to the administration of the Company’s or its
Affiliates’ mirror plan on the terms and conditions set forth in the Transition
Services Agreement. In establishing its Flexible Spending Account Plan for the
Hired Employees, the Company agrees to credit each Hired Employee with the
notational amount of that Employee’s health care reimbursement account and/or
dependent care reimbursement account balance as of the Closing Date to the
extent reflected on the Balance Sheet as of the Closing Date. After the end of
the 2007 plan year, Lear and the Company shall reconcile the amounts that each
withheld from pay and paid out under the Flexible Spending Account Plan and
determine if either party is entitled to reimbursement from the other.
     7.7 Company’s Obligations.
          (a) Except as may be required by non-U.S. law with respect to non-U.S.
bargaining unit Employees of the Sale Companies, the Company (i) expressly
declines and refuses to assume or adopt any collective bargaining agreement or
other agreement, letter, memorandum, past practice or understanding with any
collective bargaining representative or labor organization at any acquired
location, and (ii) retains all of its rights and obligations as a successor
employer to the Lear Companies in connection with the Business, including to
bargain in good faith with the authorized collective bargaining representative
at each acquired location to seek to establish new or modified collective
bargaining agreements, as well as other agreements, letters, memoranda, or
understandings.
          (b) Except as may be required by non-U.S. law with respect to non-U.S.
bargaining unit Employees of the Sale Companies, from and after the Closing
Date, and notwithstanding any other provision of this Agreement, the management
and direction of the Company’s and its subsidiaries’ workforce and business, and
the terms and conditions thereof, including all wage and salary programs
(including bonuses, and incentive compensation), medical and other benefit
programs, other compensation and benefit programs and the

 



--------------------------------------------------------------------------------



 




establishment of procedures, policies and protocols for hiring, disciplining and
firing employees and setting general employee standards, shall be determined by
the Board of Directors of the Company (as delegated to the officers of the
Company and its subsidiaries).
          (c) To the extent the Company is required by any non-U.S. law to pay
notice, severance or other separation benefits or damages to an Employee of a
Sale Company who as of the Closing Date is on long-term disability (including
employees who have exhausted short-term disability benefits, but have not been
medically cleared to return to work), Lear shall reimburse the Company for the
cost of any such notice, severance or separation benefits or damages; provided,
however, that (i) the Company shall use commercially reasonable efforts to
mitigate any such damages (it being agreed that the Company shall have no
obligation to return such Employees to work); (ii) should the Company return any
such Employee to work, Lear shall have no reimbursement obligation with respect
to any such Employee following such Employee’s return to work, and (iii) the
Company shall tender the defense of any claim for damages by such an Employee to
Lear and shall not settle any such claim without Lear’s prior written consent.
For the avoidance of doubt, this subsection (c) does not apply with respect to
any Employee who as of the Closing Date is on short-term disability.
          (d) Subject to the provisions of Section 7.2 of this Agreement and
this Section 7.7, the Company agrees to give Hired Employees and Transferred
Employees service credit for all periods of employment with Lear or its
Affiliates prior to the Closing Date for all purposes (other than for pension
benefit accruals) under any plan adopted or maintained by the Company or any of
its Subsidiaries in which Employees participate. The Company agrees to waive any
limitations regarding pre-existing conditions, and to give full credit for any
co-payments made and deductibles fully or partially satisfied prior to the
Closing with respect to any welfare or other employee benefit plans maintained
by the Company or any of its Subsidiaries in which Employees participate after
the Closing.
          (e) Effective as of the Closing Date, the Company shall have in effect
a defined contribution plan that is intended to be qualified under Section
401(a) of the Code and that includes a qualified cash or deferred arrangement
within the meaning of Section 401(k) of the Code with terms and conditions no
less favorable than those in Lear’s Savings Plan in which U.S. Company Employees
shall be eligible to participate; provided, however, that the terms and
conditions of participation and benefits under such plan with respect to
bargaining employees shall be established pursuant to Section 7.2. The Company’s
Savings Plan shall accept direct rollovers with respect to U.S. Company
Employees who have had a severance of employment with Lear and elect to receive
a distribution from a Lear Savings Plan. From the date of this Agreement until
the Closing Date, Lear and its Affiliates agree to work with the Company to
enable the Company and its Affiliates, and the Company agrees, to establish or
to cause its Affiliates to establish, effective as of the Closing Date, one or
more registered defined contribution pension plans (and, to the extent required
by applicable non-U.S. law, associated funding vehicles) to provide benefits to
salaried and hourly Canadian Transferred Employees who immediately prior to
Closing are actively participating in registered Canadian pension plans
sponsored by Lear and its Affiliates and to register such plans and funding
vehicles with each appropriate Governmental Entity (subject, where applicable
with respect to bargaining Employees at the Maple location, to the terms and
conditions set forth in the collective bargaining agreement with UNITE HERE
Ontario Council Local 1813). The contribution rates under such plans to be
established shall be at the discretion of the Company, but in no event shall
such contribution rates be so low as to cause Lear or its Affiliates to have a
“wind-up” with respect to its registered pension plans.

 



--------------------------------------------------------------------------------



 



          (f) The Company shall be liable for and shall hold Lear and its
Affiliates harmless from and against any and all Assumed Employee Liabilities
with respect to or arising out of: (i) Employees’ employee benefits, including,
without limitation, Assumed Employee Liabilities, arising from or with respect
to, the Company’s employee benefit plans; and (ii) the employment of Hired
Employees by the Company or the employment of Transferred Employees by the Sale
Companies from and after the Closing.
          (g) The Lear Companies will take no action, or enter into any
transaction, whatsoever contrary to, or otherwise inconsistent with, the
provisions of this Section 7.7.
          (h) If, as of the Closing Date, an Employee was not actively at work,
or was at work on other than a full-time basis, in either case, due to an injury
for which the employee was receiving benefits under the workers’ compensation
law, or was working in accordance with a return to work program in any
applicable collective bargaining agreement, the Company agrees that at the time
an Employee is found by a third-party, which is independent of Lear or its
Subsidiaries, to be able to return to work, it will offer employment to such
Employee.
     7.8 Plant Closing Laws. The Company shall be responsible for providing any
notice required, pursuant to the United States Federal Worker Adjustment and
Retraining Notification Act of 1988, any successor United States federal law,
and any applicable plant closing notification law with respect to a mass layoff
or plant closing relating to the Business that occurs after the Closing Date,
     7.9 Accrued Vacation. Subject to the requirements of relevant state labor
laws, the Company will permit Hired Employees, during the vacation accrual year
containing the Closing Date, to take accrued, but unused as of the Closing Date,
vacation days with pay in accordance with the applicable policies of Lear and
its Subsidiaries as in effect as of the Closing Date. Lear shall reimburse the
Company for the cost of any such vacation days to the extent they were earned
prior to the date that is 12 months prior to the Closing Date.
     7.10 Miscellaneous. Lear and the Company agree to furnish each other with
such information concerning Employees and Benefit Plans, and to take all such
other reasonable action, as is necessary and appropriate to effect the
transactions contemplated by this Article VII, in each case to the extent
permitted under applicable law, the Relevant Lear Companies hereby agree to use
their commercially reasonable best efforts to assist the Company in making
offers and hiring any of the Employees, including providing the Company with
access to such Employees and their work and personnel and related files, such
access to files to be consistent with applicable law, during a reasonable period
of time prior to the Closing Date. Neither Lear nor any of the Relevant Lear
Companies shall take any action that would impede, hinder, interfere or
otherwise compete with Company’s effort to hire any Employees.
     7.11 Equity Incentives. IACNA and the Company agree that each offer of
employment to a management Employee shall (1) be conditioned on such Employee
signing a waiver and termination of rights under Lear’s equity incentive plans
with respect to all unvested equity interests as of the Closing Date and
(2) provide for an equity grant from IACNA or the Company to such Employee of
substantially equivalent value to the unvested equity interests in Lear with
respect to which such Employee is forfeiting his or her rights (treating the
Closing Date as a pro rata vesting date with respect to restricted stock units).

 



--------------------------------------------------------------------------------



 



ARTICLE VIII
SURVIVAL; INDEMNIFICATION
     The provisions of this Article VIII on indemnification shall collectively
apply to indemnification due pursuant to this Agreement.
     8.1 Survival. Except in the event of a fraudulent or intentional breach of
a representation or warranty, the representations and warranties of the parties
contained in this Agreement will not survive the Closing; provided that the
representation and warranty of Lear in Section 4.9 shall survive for a period of
eighteen (18) months following the Closing Date. All covenants and agreements of
the parties contained in this Agreement will survive the Closing in accordance
with their terms.
     8.2 Indemnification. (a) The Company will indemnify, defend and hold
harmless Lear and its Affiliates, and their respective officers, directors,
employees, affiliates, stockholders and agents, and the successors to the
foregoing (and their respective officers, directors, employees, affiliates,
stockholders and agents) (each, a “Lear Indemnified Party”), against any and all
liabilities, damages and losses and all costs or expenses, including reasonable
attorneys’ fees and expenses (“Damages”), incurred or suffered as a result of or
arising out of (i) any intentional or fraudulent breach by it of any
representation or warranty made by it in this Agreement, (ii) any breach by it
of any covenant or agreement made or to be performed by it pursuant to this
Agreement, (iii) the Assumed Liabilities; and (iv) the ownership and operation
of the Purchased Assets after the Closing and the ownership of the Holding
Company Shares after the Closing.
          (b) Lear will indemnify, defend and hold harmless the Company and its
Affiliates, their officers, directors, employees, affiliates, stockholders and
agents, and the successors to the foregoing (and their respective officers,
directors, employees, affiliates, stockholders and agents) (each, a “Company
Indemnified Party”) against Damages incurred or suffered as a result of or
arising out of (i) any intentional or fraudulent breach of any representation or
warranty made by it in this Agreement, (ii) any breach of any covenant or
agreement made or to be performed by it pursuant to this Agreement, (iii) any
breach of the representation and warranty of Lear contained in Section 4.9, and
(iv) any Retained Liabilities. Notwithstanding anything to the contrary in this
Agreement, any indemnification obligations of Lear as a result of or arising out
of a breach of Section 4.9 shall terminate on the date that is eighteen
(18) months after the Closing Date; provided, that if a Company Indemnified
Party delivers to Lear before the date that is eighteen (18) months after
Closing Date a claim for indemnification for which the Company Indemnified Party
reasonably expects to incur Damages pursuant to Section 4.9, then the
indemnification obligations for such Damages shall survive until, but only for
purposes of, the resolution of the matter covered by such claim.
     8.3 Procedures. (a) If any Person who or which is entitled to seek
indemnification under Section 8.2 (an “Indemnified Party”) receives notice of
the assertion or commencement of any Third-Party Claim against such Indemnified
Party with respect to which the Person against whom or which such
indemnification is being sought (an “Indemnifying Party”) is obligated to
provide indemnification under this Agreement, the Indemnified Party will give
such Indemnifying Party reasonably prompt written notice thereof, but in any
event not later than 20 days after receipt of such written notice of such
Third-Party Claim. Such notice by the Indemnified Party will describe the
Third-Party Claim in reasonable detail, will include copies of all available
material written evidence thereof and will indicate the estimated amount, if
reasonably practicable, of the Damages that has been or may be sustained by the
Indemnified Party. The

 



--------------------------------------------------------------------------------



 



Indemnifying Party will have the right to participate in, or, by giving written
notice to the Indemnified Party, to assume, the defense of any Third-Party Claim
at such Indemnifying Party’s own expense and by such Indemnifying Party’s own
counsel (reasonably satisfactory to the Indemnified Party), and the Indemnified
Party will cooperate in good faith in such defense; provided, however, that the
Company will be entitled to control the handling of any proceeding, claim,
demand or assessments based on a claim for Taxes arising out of or relating to
any taxable year or period of any of the Sale Companies ending after the Closing
Date.
          (b) If, within ten days after giving notice of a Third-Party Claim to
an Indemnifying Party pursuant to Section 8.3(a), an Indemnified Party receives
written notice from the Indemnifying Party that the Indemnifying Party has
elected to assume the defense of such Third-Party Claim as provided in the last
sentence of Section 8.3(a), the Indemnifying Party will not be liable for any
legal expenses subsequently incurred by the Indemnified Party in connection with
the defense thereof provided, that if there exists a conflict of interest
(including the availability of one or more legal defenses to the Indemnified
Party which are not available to the Indemnifying Party) that would make it
inappropriate in the reasonable judgment of the Indemnified Party (upon and in
conformity with advice of counsel) for the same counsel to represent both the
Indemnified Party and the Indemnifying Party, then the Indemnified Party will be
entitled to retain one counsel reasonably acceptable to the Indemnifying Party,
at the expense of the Indemnifying Party; and provided further, that if the
Indemnifying Party fails to take reasonable steps necessary to defend diligently
such Third-Party Claim within ten days after receiving written notice from the
Indemnified Party, the Indemnified Party may assume its own defense, and the
Indemnifying Party will be liable for all reasonable costs and expenses paid or
incurred in connection therewith. Without the prior written consent of the
Indemnified Party, the Indemnifying Party will not enter into any settlement of
any Third-Party Claim which would lead to liability or create any financial or
other obligation on the part of the Indemnified Party for which the Indemnified
Party is not entitled to indemnification hereunder, or which provides for
injunctive or other non-monetary relief applicable to the Indemnified Party, or
does not include an unconditional release of all Indemnified Parties. If a firm
offer is made to settle a Third-Party Claim without leading to liability or the
creation of a financial or other obligation on the part of the Indemnified Party
for which the Indemnified Party is not entitled to indemnification hereunder and
the Indemnifying Party desires to accept and agree to such offer, the
Indemnifying Party will give written notice to the Indemnified Party to that
effect. If the Indemnified Party fails to consent to such firm offer within ten
days after its receipt of such notice, the Indemnified Party may continue to
contest or defend such Third-Party Claim and, in such event, the maximum
liability of the Indemnifying Party as to such Third-Party Claim will not exceed
the amount of such settlement offer. The Indemnified Party will provide the
Indemnifying Party with reasonable access during normal business hours to books,
records and employees of the Indemnified Party necessary in connection with the
Indemnifying Party’s defense of any Third-Party Claim which is the subject of a
claim for indemnification by an Indemnified Party hereunder.
          (c) Any claim by an Indemnified Party on account of Damages which does
not result from a Third-Party Claim (a “Direct Claim”) will be asserted by
giving the Indemnifying Party reasonably prompt written notice thereof, but in
any event not later than 20 days after the Indemnified Party becomes aware of
such Direct Claim. Such notice by the Indemnified Party will describe the Direct
Claim in reasonable detail, will include copies of all available material
written evidence thereof and will indicate the estimated amount of Damages that
has been or may be sustained by the Indemnified Party. The Indemnifying Party
will have a period of ten days within which to respond in writing to such Direct
Claim. If the Indemnifying Party does not so respond within such ten day period,
the Indemnifying Party will be deemed to have rejected

 



--------------------------------------------------------------------------------



 



such claim, in which event the Indemnified Party will be free to pursue such
remedies as may be available to the Indemnified Party on the terms and subject
to the provisions of this Agreement.
          (d) A failure to give timely notice or to include any specified
information in any notice as provided in Section 8.3(a), (b) or (c) will not
affect the rights or obligations of any party hereunder, except and only to the
extent that, as a result of such failure, any party which was entitled to
receive such notice was deprived of its right to recover any payment under its
applicable insurance coverage or was otherwise materially prejudiced as a result
of such failure.
          (e) Notwithstanding anything to the contrary in this Agreement, in no
event shall any party who is entitled to indemnification under this Article VIII
have the right to set off amounts owed (or asserted to be owed) to such party
under this Article VIII and any and all such set off rights that may exist under
common law, by statute or otherwise are hereby unconditionally waived. Upon
payment in full of any Direct Claim for indemnification pursuant to this
Article VIII or the payment of any judgment or settlement with respect to a
Third-Party Claim, the Indemnifying Party shall be subrogated to the extent of
such payment to the rights of the Indemnified Party against any Person with
respect to the subject matter of such Direct Claim or Third-Party Claim.
          (f) Each of the parties acknowledges and agrees that such party
entered into each of the Transaction Documents to which it is a party based
solely on the representations and warranties set forth therein, and such party
is not relying on any other information (oral or written) provided by one party
to the other, including business plans and forecasts. As part of the
bargained-for consideration among the parties in respect of the transactions
contemplated by the Transaction Documents, following the Closing, the rights and
remedies of the parties in the Transaction Documents constitute the sole and
exclusive rights and remedies of the parties under the Transaction Documents in
respect of the transactions contemplated hereby, all other rights and remedies
being hereby irrevocably waived, except for claims based on common law fraud.
     8.4 Treatment of Indemnification Payments. Any amount paid by Lear or the
Company under Sections 6.14, 6.22 and 8.2 shall for Income Tax Purposes be
treated as an adjustment to the purchase price and shall be allocated among the
Purchased Assets and the Holding Company Shares as provided by Treasury
Regulation Section 1.1060-1(c).
ARTICLE IX
MISCELLANEOUS
     9.1 Notices. All notices, requests, claims, demands and other
communications to any party hereunder must be in writing (including facsimile
transmission, which must be confirmed) and will be given to such party at its
address and facsimile number set forth in Schedule 9.1 (as applicable) (which
may be changed by such party upon notice in accordance with this Section 9.1).
All such notices, requests and other communications will be deemed received on
the date of receipt by the recipient thereof if received prior to 5:00 p.m. in
the place of receipt and such day is a Business Day in the place of receipt.
Otherwise, any such notice, request or communication will be deemed not to have
been received until the next succeeding Business Day in the place of receipt
following the date of receipt.
     9.2 Amendments and Waivers. (a) Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed, in the case of an

 



--------------------------------------------------------------------------------



 



amendment, by each party to this Agreement, or in the case of a waiver, by the
party against whom the waiver is to be effective.
          (b) No failure or delay by any party in exercising any right, power or
privilege hereunder will operate as a waiver thereof nor will any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided will be cumulative and not exclusive of any rights or remedies provided
by Law.
     9.3 Expenses. Whether or not the transactions contemplated by this
Agreement are consummated, except as otherwise expressly provided for herein,
the parties (including, in the case of Lear, the Sale Companies) will pay or
cause to be paid all of their own fees and expenses incident to this Agreement
and in preparing to consummate and in consummating the transactions contemplated
hereby, including the fees and expenses of any broker, finder, financial
advisor, investment banker, legal advisor or similar person engaged by such
party.
     9.4 Successors and Assigns. The provisions of this Agreement will be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Lear may not assign, delegate or otherwise transfer any
of its rights or obligations under this Agreement (including any transfer by way
of merger or operation of law) other than to an Affiliate (but which assignment
will not reduce or eliminate Lear’s obligations or liabilities hereunder)
without the prior written consent of the Company. Any assignment in violation of
the preceding sentence will be void ab initio. The Company may not assign,
delegate or otherwise transfer any of its rights or obligations under this
Agreement (including by way of merger or operation of law) other than to an
Affiliate (but which assignment will not reduce or eliminate the Company ‘s
obligations or liabilities hereunder) without the prior consent of Lear.
     9.5 No Third-Party Beneficiaries. This Agreement is for the sole benefit of
the parties hereto and their permitted successors and assigns, and nothing
herein expressed or implied will give or be construed to give to any Person,
other than the parties hereto and such permitted successors and assigns, any
legal or equitable rights hereunder.
     9.6 Governing Law. This Agreement will be governed by, and construed in
accordance with, the laws of the State of New York, regardless of the Laws that
might otherwise govern under principles of conflict of laws thereof.
     9.7 Public Announcements. From the date hereof until the Closing Date, the
Company and Lear will consult with each other before issuing, or permitting any
agent or Affiliate to issue, any press releases or otherwise making or
permitting any agent or Affiliate to make, any public statements with respect to
this Agreement and the transactions contemplated hereby.
     9.8 Dispute Escalation and Binding Arbitration; Jurisdiction. (a) In the
event of any dispute, controversy or claim of any kind or nature arising under
or in connection with this Agreement (including disputes as to the creation,
validity, interpretation, breach or termination of this Agreement) (a
“Dispute”), then upon the written request of either party, each of the parties
will appoint a designated senior business executive whose task it will be to
meet for the purpose of endeavoring to resolve the Dispute. The designated
executives will meet as often as the parties reasonably deem necessary in order
to gather and furnish to the other all information with respect to the matter in
issue which the parties believe to be appropriate and germane in connection with
its resolution. Such executives will discuss the Dispute and will negotiate in
good faith in an effort to resolve the Dispute without the necessity of any
formal proceeding

 



--------------------------------------------------------------------------------



 



relating thereto. The specific format for such discussions will be left to the
discretion of the designated executives but may include the preparation of
agreed upon statements of fact or written statements of position furnished to
the other party. No formal proceedings for the resolution of the Dispute may be
commenced until the earlier to occur of (i) a good faith mutual conclusion by
the designated executives that amicable resolution through continued negotiation
of the matter in issue does not appear likely or (ii) the 30th day after the
initial request to negotiate the Dispute.
          (b) Any Dispute, if not resolved informally through negotiation
between the parties as contemplated by Section 9.8(a), will be resolved by final
and binding arbitration conducted in accordance with and subject to the
Commercial Arbitration Rules of the American Arbitration Association (“AAA”)
then applicable. Three arbitrators will be selected by the parties’ mutual
agreement or, failing that, by the AAA, and the arbitrators will allow such
discovery as is appropriate, consistent with the purposes of arbitration in
accomplishing fair, speedy and cost effective resolution of disputes. The
arbitrators will reference the Federal Rules of Civil Procedure then in effect
in setting the scope of discovery, except that no requests for admissions will
be permitted and interrogatories will be limited to identifying (i) persons with
knowledge of relevant facts and (ii) expert witnesses and their opinions and the
bases therefore. Judgment upon the award rendered in any such arbitration may be
entered in any court having jurisdiction thereof. Any negotiation, mediation or
arbitration conducted pursuant to this Section 9.8 will take place in New York,
New York. Each party will bear its own costs and expenses with respect to any
such negotiation or arbitration, including one-half of the fees and expenses of
the arbitrators, if applicable; provided, that if the Closing has occurred, any
fees and expenses of the arbitrators, if applicable, shall be borne and paid
seventy-five percent (75%) by the Company and twenty-five percent (25%) by Lear.
Other than those matters involving injunctive relief or any action necessary to
enforce the award of the arbitrators, the parties agree that the provisions of
this Section 9.8 are a complete defense to any suit, action or other proceeding
instituted in any court or before any administrative tribunal with respect to
any Dispute. Nothing in this Section 9.8 prevents the Parties from exercising
their right to terminate this Agreement in accordance with Section 3.6.
          (c) EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
     9.9 Enforcement of Agreement. The parties hereto agree that irreparable
damage would occur in the event that the provisions contained in this Agreement
were not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to seek an
injunction or injunctions to prevent breaches of this Agreement and to seek
enforcement specifically of the terms and provisions hereof in any court of the
United States or any state having jurisdiction, this being in addition to any
other remedy to which they are entitled at law or in equity.
     9.10 Counterparts. This Agreement may be executed in one or more
counterparts, all of which will be considered one and the same agreement and
will become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties.
     9.11 Headings. The headings in this Agreement are for convenience of
reference only and will not control or affect the meaning or construction of any
provisions hereof.

 



--------------------------------------------------------------------------------



 



     9.12 Entire Agreement. This Agreement (including the Schedules and Exhibits
hereto) and the Ancillary Agreements constitute the entire agreement among the
parties with respect to the subject matter of this Agreement. This Agreement
(including the Schedules and Exhibits hereto) and the Ancillary Agreements
supersede all prior agreements and understandings, both oral and written,
between the parties with respect to the subject matter hereof of this Agreement.
     9.13 Severability. The provisions of this Agreement are severable. If any
provision of this Agreement is held invalid, illegal or otherwise unenforceable,
in whole or in part, the remaining provisions or enforceable parts thereof will
not be affected thereby and will be enforced to the fullest extent permitted by
Law. In addition, should any provision or any portion thereof ever be
adjudicated by a court of competent jurisdiction to exceed the time or other
limitation permitted by applicable Law as determined by such court in such
action, then such provisions will be decreased, performed to the maximum time or
other limitations prescribed by applicable Law, the parties acknowledging their
desire that in such event such action be taken.
     9.14 Certain Interpretive Matters. (a) When a reference is made in this
Agreement to an Article, Section, Exhibit or Schedule, such reference will be to
an Article or Section of, or an Exhibit or Schedule to, this Agreement unless
otherwise indicated. The table of contents and headings contained in this
Agreement are for reference purposes only and will not affect in any way the
meaning or interpretation of this Agreement. Whenever the words, “include,”
“includes” or “including” are used in this Agreement, they will be deemed to be
followed by the words “without limitation.” The words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement refer to
this Agreement as a whole and not to any particular provision of this Agreement.
All terms defined in this Agreement have the defined meanings when used in any
certificate or other document made or delivered pursuant hereto unless otherwise
defined therein. The definitions contained in this Agreement are applicable to
the singular as well as the plural forms of such terms and to the masculine as
well as to the feminine and neuter genders of such term. All references to “$”
or dollar amounts will be to lawful currency of the United States of America.
Any agreement, instrument or statute defined or referred to herein or in any
agreement or instrument that is referred to herein means such agreement,
instrument or statute as from time to time amended, modified or supplemented,
including (in the case of agreements or instruments) by waiver or consent and
(in the case of statutes) by succession of comparable successor statutes and
references to all attachments thereto and instruments incorporated therein.
References to a Person are also to its permitted successors and assigns. Lear
has set forth information in the Disclosure Schedule in a section that
corresponds to the section of this Agreement to which it relates. Disclosure of
any fact or item in any Schedule hereto referenced by a particular Section in
this Agreement shall be deemed to have been disclosed in the Schedules for every
other Section of the Agreement to the extent that it is reasonably apparent that
such disclosure was applicable with respect to such other Sections of this
Agreement. All references to Laws in this Agreement will include any applicable
amendments thereunder. To the extent the term “day” or “days” is used, it will
mean calendar days (unless referred to as a “Business Day”). Matters reflected
in the Schedules are not necessarily limited to matters required by this
Agreement to be reflected therein. Such additional matters may be set forth for
informational purposes, do not necessarily include other matters of a similar
nature that are not required to be reflected in the Schedules, and do not
establish any standard or definition of materiality. Each party may, from time
to time prior to or at the Closing, by notice in accordance with the terms of
this Agreement, supplement, amend or create any Schedule, in order to add
information or correct previously supplied information. No such amendment shall
be evidence, in and of itself, that the representations and warranties in the
corresponding Section are no longer true and correct in all material

 



--------------------------------------------------------------------------------



 



respects or give rise to any potential Liability on the part of Lear to the
Company Indemnified Parties except to the extent that to the Knowledge of Lear,
there was a Liability of the Business or a Lear Company existing as of the date
hereof that was required to be disclosed as of the date of this Agreement in a
Schedule to this Agreement and was not so disclosed. It is specifically agreed
that such Schedules may be amended to add immaterial, as well as material, items
thereto. No such supplemental, amended or additional Schedule shall be deemed to
cure any breach for purposes of Section 3.1(b) or 3.2(b).
          (b) No provision of this Agreement will be interpreted in favor of, or
against, any of the parties hereto by reason of the extent to which any such
party or its counsel participated in the drafting thereof or by reason of the
extent to which any such provision is inconsistent with any prior draft hereof
or thereof.
[SIGNATURE PAGE FOLLOWS]
     IN WITNESS WHEREOF, the parties have duly executed this Asset Purchase
Agreement on the date first above written.

                      LEAR CORPORATION    
 
               
 
      By:
Name:   /s/ Daniel A. Ninivaggi
 
Daniel A. Ninivaggi    
 
      Title:   Executive Vice President, Secretary and General Counsel    
 
                    INTERNATIONAL AUTOMOTIVE COMPONENTS GROUP NORTH AMERICA,
INC.    
 
               
 
      By:
Name:   /s/ Stephen J. Toy
 
Stephen J. Toy    
 
      Title:   Director & Vice President    

THE UNDERSIGNED have executed this Asset Purchase Agreement as of the Effective
Date for the sole purpose of agreeing to be bound by the provisions of
Section 6.20 and no other provision.
WL ROSS & CO. LLC

         
By:
  /s/ Stephen J. Toy
 
   
Name:
  Stephen J. Toy    
Title:
  Managing Director    
 
       

 



--------------------------------------------------------------------------------



 



          FRANKLIN MUTUAL ADVISERS, LLC    
 
       
By:
  /s/ Bradley Takahashi
 
   
Name:
  Bradley Takahashi    
Title:
  Vice President    
 
        INTERNATIONAL AUTOMOTIVE COMPONENTS
GROUP NORTH AMERICA, LLC    
 
       
By:
  /s/ Stephen J. Toy
 
   
Name:
  Stephen J. Toy    
Title:
  Director & Vice President    

 